Exhibit 10.1

 

HALCÓN RESOURCES CORPORATION

 

300,000 Shares
5.75% Series A Cumulative Perpetual Convertible Preferred Stock

 

Underwriting Agreement

 

June 13, 2013

 

J.P. Morgan Securities LLC

Barclays Capital Inc.

 

As Representatives of the

several Underwriters listed

in Schedule I hereto

 

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

 

Ladies and Gentlemen:

 

Halcón Resources Corporation, a Delaware corporation (the “Company”), proposes
to issue and sell to the several Underwriters listed in Schedule I hereto (the
“Underwriters”), for whom you are acting as representatives (the
“Representatives”), an aggregate of 300,000 shares of 5.75% Series A Cumulative
Perpetual Convertible Preferred Stock (each such share, a share of “Preferred
Stock” and in such aggregate, the “Underwritten Shares”), par value $0.0001 per
share, with a liquidation preference of $1,000.00 per share.  In addition, the
Company proposes to issue and sell, at the option of the Underwriters, up to an
additional 45,000 shares of Preferred Stock (collectively, the “Option
Shares”).  The Underwritten Shares and the Option Shares are herein referred to
as the “Shares”.

 

The Shares will be convertible into shares of common stock of the Company, par
value $0.0001 per share (the “Common Stock”), in the manner described in the
Prospectus (defined below).  The shares of Common Stock into which the Shares
may be converted, including any such shares issuable upon conversion in
connection with a “fundamental change” (as defined in the Prospectus), are
referred to herein as the “Underlying Securities.”

 

The Company hereby confirms its agreement with the several Underwriters
concerning the purchase and sale of the Shares, as follows:

 

1.                                      Registration Statement.  The Company has
filed with the Securities and Exchange Commission (the “Commission”) a
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”) and the rules and regulations thereunder (the “Rules and
Regulations”), on Form S-3 (No. 333-188640) (the initial filing being referred
to as the “Initial Registration Statement”); and such Initial Registration
Statement, and any post-effective amendment thereto, each in the form previously
delivered to you, have been declared effective by the Commission, in such form. 
Other than a registration statement, if any, increasing the size

 

--------------------------------------------------------------------------------


 

of the offering (a “Rule 462(b) Registration Statement”) filed pursuant to
Rule 462(b) under the Securities Act, which will become effective upon filing,
no other document with respect to the Initial Registration Statement has
heretofore been filed with the Commission.  The various parts of the Initial
Registration Statement and the 462(b) Registration Statement, if any, including
all exhibits thereto and including (i) the information contained in the form of
final prospectus filed with the Commission pursuant to Rule 424(b) under the
Securities Act in accordance with Section 4 hereof and deemed by virtue of
Rule 430A under the Securities Act to be part of the Initial Registration
Statement at the time it became effective under the Securities Act with respect
to the Underwriters, and (ii) the documents incorporated by reference in the
prospectus contained in the Initial Registration Statement at the time such part
of the Initial Registration Statement becomes effective, each as amended at the
time such part of the Initial Registration Statement or Rule 462(b) Registration
Statement, if any, became or hereafter becomes effective under the Securities
Act with respect to the Underwriters, are hereafter collectively referred to as
the “Registration Statement.”  Any reference to any amendment to the
Registration Statement shall be deemed to refer to and include any annual report
of the Company filed pursuant to Section 13(a) or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), after the effective date
of the Initial Registration Statement that is incorporated by reference
therein.  No stop order suspending the effectiveness of the Initial Registration
Statement, any post-effective amendment thereto or the Rule 462(b) Registration
Statement, if any, has been issued and no proceeding for that purpose has been
initiated or threatened by the Commission.

 

The prospectus supplement dated as of June 13, 2013 in the form in which it is
to be filed with the Commission pursuant to Rule 424(b) (the “Prospectus
Supplement”), along with the base prospectus included as part of the
Registration Statement at the latest time the Registration Statement became
effective (the “Base Prospectus”), is hereinafter referred to as the
“Prospectus,” except that if any revised prospectus or prospectus supplement
shall be provided to the Underwriters by the Company for use in connection with
the Offering which differs from the Prospectus (whether or not such revised
prospectus or prospectus supplement is required to be filed by the Company
pursuant to Rule 424(b)), the term “Prospectus” shall also refer to such revised
prospectus or prospectus supplement, as the case may be, from and after the time
it is first provided to the Underwriters for such use.  Any preliminary
prospectus supplement or supplements to the Base Prospectus, together with the
Base Prospectus, which describes the Shares and the Offering, is hereafter
called a “Prospectus.”  The Preliminary Prospectus relating to the Shares, as
amended or supplemented immediately prior to the Applicable Time (as defined
below), is hereafter referred to as the “Preliminary Prospectus”.  Any “issuer
free writing prospectus” (as defined in Rule 433 under the Securities Act)
relating to the Shares is hereafter referred to as an “Issuer Free Writing
Prospectus.”  Any reference herein to the Preliminary Prospectus or the
Prospectus shall be deemed to include (x) any wrapper or supplement thereto
prepared in connection with the distribution of the Shares in any jurisdiction
and (y) the documents incorporated by reference therein pursuant to Item 12 of
Form S-3 which were filed under the Exchange Act on or before the date of such
Preliminary Prospectus or the date of the Prospectus, as the case may be.  Any
reference herein to any “amendment” or “supplement” to any Preliminary
Prospectus or the Prospectus shall be deemed to refer to and include (i) the
filing of any document under the Exchange Act after the date of such Preliminary
Prospectus or Prospectus, as the case may be, which is incorporated therein by
reference and (ii) any such document so filed.

 

2

--------------------------------------------------------------------------------


 

The Company was not an “ineligible issuer” (as defined in Rule 405 under the
Securities Act) as of the eligibility determination date for purposes of
Rules 164 and 433 under the Securities Act with respect to the offering of the
Shares contemplated hereby.

 

At or prior to 9:00 A.M., New York City time on June 13, 2013 (the “Applicable
Time”), the Company had prepared the following information (collectively with
the pricing information set forth on Annex B, the “Pricing Disclosure Package”):
a Preliminary Prospectus dated June 12, 2013 and each Issuer Free-Writing
Prospectus listed on Annex C hereto.

 

2.                                      Purchase of the Shares by the
Underwriters.  (a) The Company agrees to issue and sell the Underwritten Shares
to the several Underwriters as provided in this Agreement, and each Underwriter,
on the basis of the representations, warranties and agreements set forth herein
and subject to the conditions set forth herein, agrees, severally and not
jointly, to purchase from the Company (i) 256,450 Shares at a price per Share
(the “Purchase Price”) of $970.00 and (ii) 43,550 shares at the public offering
price of $1000.00 per share in the respective numbers of Underwritten Shares set
forth opposite such Underwriter’s name in Schedule I hereto.  Scotia Capital
(USA) Inc., acting as a “qualified independent underwriter” within the meaning
of Rule 5121 of the Financial Industry Regulatory Authority, Inc. (“FINRA”) has
participated in the preparation of the Preliminary Prospectus and has exercised
the usual standards of due diligence with respect thereto.

 

In addition, the Company agrees to issue and sell the Option Shares to the
several Underwriters as provided in this Agreement, and the Underwriters, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, shall have the option to purchase,
severally and not jointly, from the Company the Option Shares at the Purchase
Price less an amount per share equal to any dividends or distributions declared
by the Company and payable on the Underwritten Shares but not payable on the
Option Shares.

 

If any Option Shares are to be purchased, the number of Option Shares to be
purchased by each Underwriter shall be the number of Option Shares which bears
the same ratio to the aggregate number of Option Shares being purchased as the
number of Underwritten Shares set forth opposite the name of such Underwriter in
Schedule I hereto (or such number increased as set forth in Section 10 hereof)
bears to the aggregate number of Underwritten Shares being purchased from the
Company by the several Underwriters, subject, however, to such adjustments to
eliminate any fractional shares as the Underwriters in their sole discretion
shall make.

 

The Underwriters may exercise the option to purchase Option Shares at any time
in whole, or from time to time in part, on or before the thirtieth day following
the date of the Prospectus, by written notice from the Representatives to the
Company.  Such notice shall set forth the aggregate number of Option Shares as
to which the option is being exercised and the date and time when the Option
Shares are to be delivered and paid for, which may be the same date and time as
the Closing Date (as hereinafter defined) but shall not be earlier than the
Closing Date or later than the tenth full business day (as hereinafter defined)
after the date of such notice (unless such time and date are postponed in
accordance with the provisions of Section 10 hereof).  Any such notice shall be
given at least two business days prior to the date and time of delivery
specified therein.

 

3

--------------------------------------------------------------------------------


 

(b)                                 The Company understands that the
Underwriters intend to make a public offering of the Shares as soon after the
effectiveness of this Agreement as in the judgment of the Representatives is
advisable, and initially to offer the Shares on the terms set forth in the
Prospectus.  The Company acknowledges and agrees that the Underwriters may offer
and sell Shares to or through any affiliate of an Underwriter.

 

(c)                                  Payment for the Shares shall be made by
wire transfer in immediately available funds to the accounts specified by the
Company to the Representatives, in the case of the Underwritten Shares, at the
offices of Vinson & Elkins L.L.P., 1001 Fannin, Suite 2500, Houston, Texas 77002
at 10:00 A.M., New York City time, on June 18, 2013, or at such other time or
place on the same or such other date, not later than the fifth business day
thereafter, as the Representatives and the Company may agree upon in writing or,
in the case of the Option Shares, on the date and at the time and place
specified by the Representatives in the written notice of the Underwriters’
election to purchase such Option Shares.  The time and date of such payment for
the Underwritten Shares is referred to herein as the “Closing Date”, and the
time and date for such payment for the Option Shares, if other than the Closing
Date, is herein referred to as the “Additional Closing Date”.

 

Payment for the Shares to be purchased on the Closing Date or the Additional
Closing Date, as the case may be, shall be made against delivery to the
Representatives for the several Underwriters of the Shares to be purchased on
such date with any transfer taxes payable in connection with the sale of such
Shares duly paid by the Company, as applicable.  Delivery of the Shares shall be
made through the facilities of The Depository Trust Company (“DTC”).

 

(d)                                 The Company acknowledges and agrees that the
Underwriters are acting solely in the capacity of an arm’s length contractual
counterparty to the Company with respect to the offering of Shares contemplated
hereby (including in connection with determining the terms of the offering) and
not as a financial advisor or a fiduciary to, or an agent of, the Company or any
other person.  Additionally, neither the Representatives nor any other
Underwriter is advising the Company or any other person as to any legal, tax,
investment,  accounting or regulatory matters in any jurisdiction.  The Company
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and the Underwriters shall have no
responsibility or liability to the Company with respect thereto.  Any review by
the Underwriters of the Company, the transactions contemplated hereby or other
matters relating to such transactions will be performed solely for the benefit
of the Underwriters and shall not be on behalf of the Company.

 

3.                                      Representations and Warranties of the
Company.  The Company represents and warrants to each Underwriter that:

 

(a)                                 No order preventing or suspending the use of
any Preliminary Prospectus has been issued by the Commission, and each
Preliminary Prospectus included in the Pricing Disclosure Package, at the time
of filing thereof, complied in all material respects with the Securities Act,
and no Preliminary Prospectus, at the time of filing thereof, contained any
untrue statement of a material fact or omitted to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company makes no

 

4

--------------------------------------------------------------------------------


 

representation and warranty with respect to any statements or omissions made in
reliance upon and in conformity with information relating to any Underwriter
furnished to the Company in writing by such Underwriter through the
Representatives expressly for use in any Preliminary Prospectus, it being
understood and agreed that the only such information furnished by any
Underwriter consists of the information described as such in
Section 7(b) hereof.

 

(b)                                 The Pricing Disclosure Package as of the
Applicable Time did not, and as of the Closing Date and as of the Additional
Closing Date, as the case may be, will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation and
warranty with respect to any statements or omissions made in reliance upon and
in conformity with information relating to any Underwriter furnished to the
Company in writing by such Underwriter through the Representatives expressly for
use in such Pricing Disclosure Package, it being understood and agreed that the
only such information furnished by any Underwriter consists of the information
described as such in Section 7(b) hereof.

 

(c)                                  Each Issuer Free Writing Prospectus
(including, without limitation, any road show that is a free writing prospectus
under Rule 433), when considered together with the Pricing Disclosure Package as
of the Applicable Time, did not contain an untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that the Company makes no representation and
warranty with respect to any statements or omissions made in reliance upon and
in conformity with information relating to any Underwriter furnished to the
Company in writing by such Underwriter through the Representatives expressly for
use in such Issuer Free Writing Prospectus, it being understood and agreed that
the only such information furnished by any Underwriter consists of the
information described as such in Section 7(b) hereof.

 

(d)                                 Each Issuer Free Writing Prospectus
conformed or will conform in all material respects to the requirements of the
Securities Act and the Rules and Regulations on the date of first use, and the
Company has complied with any filing requirements applicable to such Issuer Free
Writing Prospectus pursuant to the Rules and Regulations.  The Company has not
made any offer relating to the Shares that would constitute an Issuer Free
Writing Prospectus without the prior written consent of the Representatives. 
The Company has retained in accordance with the Rules and Regulations all Issuer
Free Writing Prospectuses that were not required to be filed pursuant to the
Rules and Regulations.

 

(e)                                  The Registration Statement is an “automatic
shelf registration statement” as defined under Rule 405 of the Securities Act
that has been filed with the Commission not earlier than three years prior to
the date hereof; and no notice of objection of the Commission to the use of such
registration statement or any post-effective amendment thereto pursuant to
Rule 401(g)(2) under the Securities Act has been received by the

 

5

--------------------------------------------------------------------------------


 

Company.  No order suspending the effectiveness of the Registration Statement
has been issued by the Commission, and to the knowledge of the Company no
proceeding for that purpose or pursuant to Section 8A of the Securities Act
against the Company or related to the offering of the Shares has been initiated
or threatened by the Commission; as of the applicable effective date of the
Registration Statement and any post-effective amendment thereto, the
Registration Statement and any such post-effective amendment complied and will
comply in all material respects with the Securities Act and the Rules and
Regulations, and did not and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein not misleading; and as of the date of
the Prospectus and any amendment or supplement thereto and as of the Closing
Date and as of the Additional Closing Date, as the case may be, the Prospectus
will not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that the
Company makes no representation and warranty with respect to any statements or
omissions made in reliance upon and in conformity with information relating to
any Underwriter furnished to the Company in writing by such Underwriter through
the Representatives expressly for use in the Registration Statement and the
Prospectus and any amendment or supplement thereto, it being understood and
agreed that the only such information furnished by any Underwriter consists of
the information described as such in Section 7(b) hereof.

 

(f)                                   The Company was at the time of the initial
filing of the Registration Statement and is a “well-known seasoned issuer” (as
defined in Rule 405) eligible to use Form S-3 for the offering of the Shares. 
The Registration Statement is an “automatic shelf registration statement” (as
defined in Rule 405) and was filed not earlier than the date that is three years
prior to the Applicable Time.

 

(g)                                  The documents incorporated by reference in
the Registration Statement, the Prospectus and the Pricing Disclosure Package,
at the time they were filed with the Commission, complied in all material
respects with the requirements of the Securities Act and the Exchange Act, as
applicable, and the rules and regulations of the Commission thereunder, and none
of such documents, when read together with the other information in the Pricing
Disclosure Package, contained an untrue statement of a material fact or omitted
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and
any further documents so filed and incorporated by reference in the Registration
Statement, the Prospectus and the Pricing Disclosure Package, when such
documents become effective or are filed with the Commission, as the case may be,
will conform in all material respects to the requirements of the Securities Act
and the Exchange Act, as applicable, and the rules and regulations of the
Commission thereunder and will not, when read together with the other
information in the Pricing Disclosure Package, contain an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they are made, not
misleading.

 

6

--------------------------------------------------------------------------------


 

(h)                                 The statistical and market-related data
relating to the Company included or incorporated by reference in the Pricing
Disclosure Package and the Prospectus and the consolidated financial statements
of the Company and its subsidiaries are based on or derived from sources that
the Company believes to be reliable in all material respects.

 

(i)                                     The Company has been duly incorporated,
is validly existing and is in good standing under the laws of State of Delaware,
with corporate power and authority to own, lease and operate its properties and
conduct its business as described in the Pricing Disclosure Package and the
Prospectus; the Company is duly qualified as a foreign corporation to transact
business and is in good standing in each other jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to qualify or to
be in good standing would not have a material adverse effect on the business,
properties, prospects, financial condition, stockholders’ equity or results of
operations of the Company and its subsidiaries taken as a whole (a “Material
Adverse Effect”); each subsidiary of the Company other than those subsidiaries
which would not, individually or in the aggregate, constitute a “significant
subsidiary” as defined in Item 1-02(w) of Regulation S-X (each such “significant
subsidiary,” a “Subsidiary”) is a corporation, partnership, limited liability
company or business trust duly incorporated or organized, validly existing and
in good standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite entity power and authority to own, lease and
operate its properties except where the failure to qualify or be in good
standing would not have a Material Adverse Effect.  The Company does not own or
control, directly or indirectly, any corporation, association or other corporate
entity that, individually or in the aggregate would constitute a Subsidiary,
other than the subsidiaries listed on Schedule II hereof.  On a consolidated
basis, the Company and its subsidiaries conduct their business as described in
the Pricing Disclosure Package and the Prospectus and each Subsidiary is duly
qualified as a foreign corporation, partnership, limited liability company,
business trust or other organization to transact business and is in good
standing in each jurisdiction in which such qualification is required, whether
by reason of the ownership or leasing of property or the conduct of business,
except where the failure to qualify or to be in good standing would not result
in a Material Adverse Effect.

 

(j)                                    The Company has the authorized equity
capitalization as set forth in the Pricing Disclosure Package and the
Prospectus, and all of the issued and outstanding shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable and were not issued in violation of or subject to any preemptive
or similar right, except for such rights as may have been fully satisfied or
waived prior to the effectiveness of the Registration Statement.  Except as
otherwise disclosed in the Pricing Disclosure Package and the Prospectus, all of
the issued and outstanding capital stock or other ownership interests of each
subsidiary of the Company (i) have been duly authorized and validly issued,
(ii) are fully paid and non-assessable and (iii) are owned by the Company
directly or through subsidiaries, free and clear of any security interest,
mortgage, pledge, lien, encumbrance, claim or equity except as described in the
Pricing Disclosure Package and the Prospectus and except for such security
interests, mortgages, pledges, liens, encumbrances, claims or equities that
would

 

7

--------------------------------------------------------------------------------


 

not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(k)                                 The Company has all requisite corporate
power to execute, deliver and perform its obligations under this Agreement and
the Certificate of Designation related to the Preferred Stock (the “Certificate
of Designation”) and to consummate the transactions contemplated by this
Agreement, the Certificate of Designation, the Pricing Disclosure Package and
the Prospectus.

 

(l)                                     The Certificate of Designation has been
duly authorized by the Company. The Certificate of Designation sets forth the
rights, preferences and priorities of the Preferred Stock, and the holders of
the Preferred Stock will have the rights set forth in the Certificate of
Designation upon filing with the Secretary of State for the State of Delaware.

 

(m)                             The Shares have been duly and validly authorized
and, when issued and delivered in accordance with this Agreement and the
Certificate of Designation, will be duly and validly issued, fully paid and
non-assessable, and will not have been issued in violation of or subject to any
preemptive or similar right that entitles any person to acquire any Shares from
the Company, except as described in the Pricing Disclosure Package.  The Shares
conform to the descriptions thereof contained in the Registration Statement, the
Pricing Disclosure Package and the Prospectus.  Except as disclosed in the
Pricing Disclosure Package, the Company has no outstanding warrants, options to
purchase, or any preemptive rights or other rights to subscribe for or to
purchase, or any contracts or commitments to issue or sell, any capital stock. 
Except as disclosed in the Pricing Disclosure Package, no holder of any capital
stock has any rights to require registration under the Securities Act of any
capital stock in connection with the offer and sale of the Shares contemplated
hereby.

 

(n)                                 The maximum number of shares of Underlying
Securities have been duly and validly authorized and reserved (assuming for
purposes hereof that the maximum number of Underlying Securities reserved is
equal to the liquidation preference of the Shares divided by the closing sales
price of the Company’s Common Stock on the date immediately preceding the date
of this Agreement, referred to herein as the “Maximum Number of Underlying
Securities”), and when issued and delivered upon conversion of the Shares in
accordance with the terms of the Certificate of Designation will be validly
issued, fully paid and non-assessable and the issuance of the Underlying
Securities will not be subject to any preemptive or similar right.  The
Underlying Securities will conform to the description thereof in each of the
Pricing Disclosure Package and the Prospectus.

 

(o)                                 This Agreement and the transactions
contemplated by this Agreement have been duly and validly authorized by the
Company.  This Agreement has been duly and validly executed and delivered by the
Company.

 

(p)                                 The execution, delivery and performance of
this Agreement and the Certificate of Designation by the Company, the
consummation of the transactions

 

8

--------------------------------------------------------------------------------


 

contemplated hereby and thereby, including the issuance and sale of the Shares
and the issuance of the Underlying Securities upon conversion of the Shares,
will not (i) conflict with or result in a breach or violation of any of the
terms or provisions of, impose any lien, charge or encumbrance upon any property
or assets of the Company and its subsidiaries, or constitute a default under,
any indenture, mortgage, deed of trust, loan agreement, license or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject; (ii) result in any violation of the provisions of the charter or
by-laws (or similar organizational documents) of the Company or any of its
subsidiaries; or (iii) result in any violation of any statute or any order,
rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any of its subsidiaries or any of their
properties or assets, except, with respect to clauses (i) and (iii), conflicts
or violations that would not reasonably be expected to have a Material Adverse
Effect or would not, in the aggregate, reasonably be expected to have a material
adverse effect on the performance of this Agreement or the consummation of the
transactions contemplated hereby.

 

(q)                                 No consent, approval, authorization or order
of, or filing or registration with, any court or governmental agency or body
having jurisdiction over the Company or any of its subsidiaries or any of their
properties or assets is required for the execution, delivery and performance of
this Agreement and the Certificate of Designation by the Company, except for the
registration of the Shares under the Securities Act, the listing of the
Underlying Shares on the New York Stock Exchange (the “Exchange”) and such
consents, approvals, authorizations, registrations or qualifications as may be
required under the Exchange Act and applicable state securities laws in
connection with the purchase and sale of the Shares by the Underwriters.

 

(r)                                    Except as described in the Pricing
Disclosure Package and the Prospectus, there are no contracts, agreements or
understandings between the Company and any person granting such person the right
to require the Company to include securities in the securities registered
pursuant to the Registration Statement.

 

(s)                                   The Company has not sold or issued any
securities that would be integrated with the offering of the Shares or the
Underlying Securities contemplated by this Agreement pursuant to the Securities
Act, the Rules and Regulations or the interpretations thereof by the Commission.

 

(t)                                    Except as described in the Pricing
Disclosure Package and the Prospectus, neither the Company nor any of its
subsidiaries has sustained, since the date of the latest audited financial
statements included or incorporated by reference in the Prospectus, any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree, and since such date, there has not been
any change in the capital stock or long-term debt of the Company or any of its
subsidiaries or any adverse change, or any development involving a prospective
adverse change, in or affecting the business, properties, prospects, financial
condition, stockholders’ equity or results of operations of

 

9

--------------------------------------------------------------------------------


 

the Company and its subsidiaries taken as a whole, in each case except as could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(u)                                 The historical financial statements
(including the related notes and supporting schedules) of each of the Company
and GeoResources included and/or incorporated by reference in the Pricing
Disclosure Package and the Prospectus present fairly in all material respects
the financial condition, results of operations and cash flows of the entities
purported to be shown thereby, at the dates and for the periods indicated, and
have been prepared in conformity with accounting principles generally accepted
in the United States applied on a consistent basis throughout the periods
involved.  The statement of revenues and direct operating expenses of each of
the East Texas Assets and the Williston Basin Assets present fairly in all
material respects the revenues and direct operating expenses of the East Texas
Assets and the Williston Basin Assets, as applicable, at the dates and for the
periods indicated.  The interactive data in eXtensible Business Reporting
Language (“XBRL”) included or incorporated by reference in the Pricing
Disclosure Package and the Prospectus fairly presents the financial information
called for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

 

(v)                                 The pro forma financial statements included
in the Pricing Disclosure Package and the Prospectus include assumptions that
provide a reasonable basis for presenting the significant effects directly
attributable to the transactions and events described therein, the related pro
forma adjustments give appropriate effect to those assumptions, and the pro
forma adjustments reflect the proper application of those adjustments to the
historical financial statement amounts in the pro forma financial statements
included in the Pricing Disclosure Package.  The pro forma financial statements
included in the Pricing Disclosure Package have been prepared in accordance with
the Commission’s rules and guidance with respect to pro forma financial
information.  The pro forma financial statements included in the Pricing
Disclosure Package and the Prospectus have been prepared on the basis consistent
with such historical financial statements, except for the pro forma adjustments
specified therein, and include all material adjustments to the historical
financial data required by Rule 11-02 of Regulation S-X to reflect the
GeoResources Merger (as defined therein), the acquisition of the East Texas
Assets, the acquisition of the Williston Basin Assets, including the issuance of
$750 million of 8% Automatically Convertible Preferred Stock, the issuance of
$750 million of 9.75% Senior Notes due 2020, the private placement of
approximately 41.9 million shares of the Company’s common stock, and the
issuance of $750 million of 8.875% senior notes on November 6, 2012 and to give
effect to the other transactions described therein, and give effect to
assumptions made on a reasonable basis and in good faith and present fairly in
all material respects the historical and proposed transactions reflected
therein. The other financial information and data included and incorporated by
reference in the Prospectus, historical and pro forma, are, in all material
respects, accurately presented and prepared on a basis consistent with such
financial statements and the books and records of the Company.

 

(w)                               Deloitte & Touche LLP, who have certified
certain financial statements of the Company, whose reports appear in the Pricing
Disclosure Package and the Prospectus

 

10

--------------------------------------------------------------------------------


 

or are incorporated by reference therein and who delivered the initial letter
referred to in Section 5(g) hereof, are independent registered public
accountants as required by the Securities Act and the rules and regulations
thereunder and the rules and regulations of the Public Company Accounting
Oversight Board (the “PCAOB”) during the periods covered by the financial
statements on which they reported contained in and incorporated by reference in
the Pricing Disclosure Package and the Prospectus.

 

(x)                                 Grant Thornton LLP, who have certified
certain financial statements of GeoResources and SBE Partners LP, whose reports
appear in the Pricing Disclosure Package and the Prospectus or are incorporated
by reference therein and who have delivered the initial letter referred to in
Section 5(g) hereof, were independent registered public accountants of
GeoResources as required by the Securities Act and the rules and regulations
thereunder and the rules and regulations of the PCAOB during the periods covered
by the financial statements on which they reported contained in and incorporated
by reference in the Pricing Disclosure Package and the Prospectus.

 

(y)                                 UHY LLP, who have certified certain
statements of revenues and direct operating expenses of the East Texas Assets
and the Williston Basin Assets, whose reports appear in the Pricing Disclosure
Package and the Prospectus or are incorporated by reference therein and who have
delivered the initial letter referred to in Section 5(g) hereof, are independent
registered public accountants as required by the Securities Act and the
rules and regulations thereunder and the rules and regulations of the PCAOB
during the periods covered by the financial statements on which they reported
contained in and incorporated by reference in the Pricing Disclosure Package and
the Prospectus.

 

(z)                                  The Company and its subsidiaries have
defensible title to all of their interests in oil and gas properties (other than
interests earned under farm-out, participation or similar agreements in which an
assignment or transfer is pending) and all their interests in other real
property and good title to all other properties owned by them, in each case,
free and clear of all mortgages, pledges, liens, security interests, claims,
restrictions or encumbrances of any kind except such as (i) are described in the
Pricing Disclosure Package and the Prospectus, (ii) liens and encumbrances under
operating agreements, unitization and pooling agreements, production sales
contracts, farm-out agreements and other oil and gas exploration participation
and production agreements, in each case that secure payment of amounts not yet
due and payable for the performance of other unmatured obligations and are of a
scope and nature customary in the oil and gas industry or arise in connection
with drilling and production operations, or (iii) would not have a Material
Adverse Effect; except as described in the Pricing Disclosure Package or the
Prospectus or as would not have a Material Adverse Effect, all of the leases and
subleases of real property of the Company or any of its subsidiaries and under
which the Company or any of its subsidiaries holds properties described in the
Pricing Disclosure Package and the Prospectus, are in full force and effect.

 

(aa)                          As of the date hereof, (i) all royalties, rentals,
deposits and other amounts owed under the oil and gas leases constituting the
oil and gas properties of the Company and its subsidiaries have been properly
and timely paid (other than amounts held in suspense accounts pending routine
payments or related to disputes about the proper

 

11

--------------------------------------------------------------------------------


 

identification of royalty owners), and no amount of proceeds from the sale or
production attributable to the oil and gas properties of the Company or its
subsidiaries are currently being held in suspense by any purchaser thereof,
except where such amounts due could not, individually or in the aggregate, have
a Material Adverse Effect, and (ii) there are no claims under take-or-pay
contracts pursuant to which natural gas purchasers have any make-up rights
affecting the interests of the Company or its subsidiaries in its oil and gas
properties, except where such claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(bb)                          Netherland, Sewell & Associates (the “Company
Reservoir Engineer”), whose report dated December 31, 2012, is summarized or
excerpted in reports incorporated by reference, or included, in the Pricing
Disclosure Package and the Prospectus, was, as of the date of such report, and
is, as of the date hereof, an independent petroleum engineer with respect to the
Company.  The written engineering report prepared by the Company Reservoir
Engineer dated January 31, 2013 setting forth the proved reserves attributed to
the oil and gas properties of the Company and its subsidiaries accurately
reflects in all material respects the interests of the Company its subsidiaries
in the properties therein as of December 31, 2012 and was prepared in accordance
with the SEC’s rules and regulations relating to the reporting of oil and
natural gas reserves; the information furnished by the Company to the Company
Reservoir Engineer for purposes of preparing its report, including, without
limitation, production, costs of operation and development, current prices for
production, agreements relating to current and future operations and sales of
production, was true, correct and complete in all material respects on the date
supplied and was prepared in accordance with customary industry practices, as
indicated in the letter of the Company Reservoir Engineer dated January 31,
2013.

 

(cc)                            Forrest A. Garb & Associates (“Forrest A.
Garb”), whose report dated February 7, 2012, is summarized or excerpted in
reports incorporated by reference, or included, in the Pricing Disclosure
Package and the Prospectus, was, as of the date of such report, and is, as of
the date hereof, an independent petroleum engineer with respect to the Company. 
The written engineering report prepared by Forrest A. Garb dated February 7,
2012 setting forth the proved reserves attributed to the oil and gas properties
of the Company and its subsidiaries accurately reflects in all material respects
the interests of the Company its subsidiaries in the properties therein as of
December 31, 2011 and was prepared in accordance with the SEC’s rules and
regulations relating to the reporting of oil and natural gas reserves; the
information furnished by the Company to Forrest A. Garb for purposes of
preparing its report, including, without limitation, production, costs of
operation and development, current prices for production, agreements relating to
current and future operations and sales of production, was true, correct and
complete in all material respects on the date supplied and was prepared in
accordance with customary industry practices, as indicated in the letter of
Forrest A. Garb dated February 7, 2012.

 

(dd)                          The Company and each of its subsidiaries have such
permits, licenses, patents, franchises, certificates of need and other approvals
or authorizations of governmental or regulatory authorities (“Permits”) as are
necessary under applicable law

 

12

--------------------------------------------------------------------------------


 

to own their properties and conduct their businesses in the manner described in
the Pricing Disclosure Package and the Prospectus, except for any of the
foregoing that could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect; each of the Company and its subsidiaries has fulfilled
and performed all of its obligations with respect to the Permits, and no event
has occurred that allows, or after notice or lapse of time would allow,
revocation or termination thereof or results in any other impairment of the
rights of the holder or any such Permits, except for any of the foregoing that
could not reasonably be expected to have a Material Adverse Effect.

 

(ee)                            The Company and each of its subsidiaries own or
possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses, know-how, software, systems and technology
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses and have no reason to believe that the conduct of
their respective businesses will conflict in any material respect with, and have
not received any notice of any claim of any material conflict with, any such
rights of others.

 

(ff)                              Other than as set forth in the Pricing
Disclosure Package and the Prospectus, there are no legal or governmental
proceedings pending to which the Company or any of its subsidiaries is a party
or of which any property of the Company or any of its subsidiaries is the
subject which if determined adversely to the Company, or such subsidiary, would
individually or in the aggregate, have a Material Adverse Effect or which would
materially and adversely affect the consummation of the transactions
contemplated under this Agreement or the performance by the Company of their
obligations hereunder or thereunder; and, to the Company’s knowledge, no such
proceedings are threatened or contemplated by governmental authorities or
threatened by others.

 

(gg)                            There are no contracts or other documents that
would be required to be described in a registration statement filed under the
Securities Act or filed as exhibits to a registration statement of the Company
pursuant to Item 601(10) of Regulation S-K, or a periodic report of the Company
under the Exchange Act that would be incorporated by reference therein, that
have not been described in the Pricing Disclosure Package and the Prospectus. 
The statements made in the Pricing Disclosure Package and the Prospectus,
insofar as they purport to constitute summaries of the terms of the contracts
and other documents that are so described, constitute accurate summaries of the
terms of such contracts and documents in all material respects.  Neither the
Company nor any of its subsidiaries has knowledge that any other party to any
such contract or other document has any intention not to render full performance
as contemplated by the terms thereof.

 

(hh)                          The statements made in the Pricing Disclosure
Package and the Prospectus under the captions “Business” (as incorporated by
reference from the Company’s Exchange Act Reports), “Certain U.S. Federal Income
Tax Considerations” and “Certain ERISA Considerations,” insofar as they purport
to constitute summaries of the terms of statutes, rules or regulations, legal or
governmental proceedings or contracts and other

 

13

--------------------------------------------------------------------------------


 

documents, constitute accurate summaries of the terms of such statutes,
rules and regulations, legal and governmental proceedings and contracts and
other documents in all material respects.

 

(ii)                                  No relationship, direct or indirect, that
would be required to be described in a registration statement of the Company
pursuant to Item 404 of Regulation S-K, exists between or among the Company and
its subsidiaries, on the one hand, and the directors, officers, stockholders,
customers or suppliers of the Company and its subsidiaries, on the other hand,
that has not been described in the Pricing Disclosure Package and the
Prospectus.

 

(jj)                                No labor disturbance by or dispute with the
employees of the Company or any of its subsidiaries exists or, to the knowledge
of the Company, is imminent that could reasonably be expected to have a Material
Adverse Effect.

 

(kk)                          (i) Each “employee benefit plan” (within the
meaning of Section 3(3) of the Employee Retirement Security Act of 1974, as
amended (“ERISA”)) for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each a “Plan”) has been
maintained in compliance with its terms and with the requirements of all
applicable statutes, rules and regulations including ERISA and the Code in all
material respects; (ii) with respect to each Plan subject to Title IV of ERISA
(a) no “reportable event” (within the meaning of Section 4043(c) of ERISA) has
occurred or is reasonably expected to occur, (b) no “accumulated funding
deficiency” (within the meaning of Section 302 of ERISA or Section 412 of the
Code), whether or not waived, has occurred or is reasonably expected to occur,
(c) the fair market value of the assets under each Plan exceeds the present
value of all benefits accrued under such Plan (determined based on those
assumptions used to fund such Plan) and (d) neither the Company or any member of
its Controlled Group has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA (other than contributions to the Plan or premiums to the
PBGC in the ordinary course and without default) in respect of a Plan (including
a “multiemployer plan”, within the meaning of Section 4001(c)(3) of ERISA); and
(iii) to the knowledge of the Company, each Plan that is intended to be
qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification.

 

(ll)                                  The Company and each of its subsidiaries
has filed all federal, state, local and foreign income and franchise tax returns
required to be filed through the date hereof, subject to permitted extensions,
and paid all taxes due thereon, and (i) no tax deficiency has been determined
adversely to the Company or any of its subsidiaries, nor (ii) does the Company
have any knowledge of any tax deficiencies that could, in the case of clause
(i) or (ii) in the aggregate, reasonably be expected to have a Material Adverse
Effect.

 

(mm)                  There are no transfer taxes or other similar fees or
charges under Federal law or the laws of any state, or any political subdivision
thereof, required to be paid in

 

14

--------------------------------------------------------------------------------


 

connection with the execution and delivery of this Agreement or the issuance by
the Company or sale by the Company of the Shares.

 

(nn)                          Since the date as of which information is given in
the Pricing Disclosure Package and the Prospectus and except as may otherwise be
described in the Pricing Disclosure Package and the Prospectus, the Company has
not (i) incurred any material liability or obligation, direct or contingent,
other than liabilities and obligations that were incurred in the ordinary course
of business, (ii) entered into any material transaction not in the ordinary
course of business or (iii) declared or paid any dividend on its capital stock.

 

(oo)                          Neither the Company nor any of its subsidiaries
(i) is in violation of its charter or by laws (or similar organizational
documents), (ii) is in default, and no event has occurred that, with notice or
lapse of time or both, would constitute such a default, in the due performance
or observance of any term, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, license or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject or (iii) is in violation of any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over it or its property or assets or has failed to obtain any
license, permit, certificate, franchise or other governmental authorization or
permit necessary to the ownership of its property or to the conduct of its
business, except in the case of clauses (ii) and (iii), to the extent any such
conflict, breach, violation or default could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

(pp)                          There is and has been no failure on the part of
the Company or, to the knowledge of the Company, any of its directors or
officers, in their capacities as such, to comply with any applicable provisions
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith.

 

(qq)                          Neither the Company nor any of its subsidiaries,
nor, to the knowledge of the Company, any director, officer, agent, employee or
other person associated with or acting on behalf of the Company or any of its
subsidiaries, has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.

 

(rr)                                The Company and each of its subsidiaries
(i) are, and at all times prior hereto were, in compliance with all laws,
regulations, ordinances, rules, orders, judgments, decrees, permits or other
legal requirements of any governmental authority, including without limitation
any international, national, state, provincial, regional, or local authority,
relating to the protection of human health or safety, the environment, or
natural resources, or to hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”) applicable to such entity, which compliance

 

15

--------------------------------------------------------------------------------


 

includes, without limitation, obtaining, maintaining and complying with all
permits and authorizations and approvals required by Environmental Laws to
conduct their respective businesses, and (ii) have not received notice of any
actual or alleged violation of Environmental Laws, or of any potential liability
for or other obligation concerning the presence, disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, except in
the case of clause (i) or (ii) where such non-compliance, violation, liability,
or other obligation could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.  Except as described in the Pricing Disclosure
Package, (A) there are no proceedings that are pending, or known to be
contemplated, against the Company or any of its subsidiaries under Environmental
Laws in which a governmental authority is also a party, other than such
proceedings regarding which it is reasonably believed no monetary sanctions of
$100,000 or more will be imposed, (B) neither the Company nor its subsidiaries
are aware of any issues regarding compliance with Environmental Laws, or
liabilities or other obligations under Environmental Laws or concerning
hazardous or toxic substances or wastes, pollutants or contaminants, that could
reasonably be expected to have a Material Adverse Effect, and (C) neither the
Company nor any of its subsidiaries anticipates material capital expenditures
other than in the ordinary course of business relating to Environmental Laws.

 

(ss)                              None of the transactions contemplated by this
Agreement (including, without limitation, the use of the proceeds from the sale
of the Shares), will violate or result in a violation of Section 7 of the
Exchange Act, or any regulation promulgated thereunder, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System.

 

(tt)                                The statements contained in the Pricing
Disclosure Package and the Prospectus under the caption “Description of
convertible preferred stock,” insofar as it purports to constitute a summary of
the terms of the Shares, under the caption “Description of capital stock,”
insofar as it purports to constitute a summary of the terms of the Underlying
Securities, and under the caption “Underwriting” insofar as it purports to
describe the provisions of the documents referred to therein, are accurate in
all material respects.

 

(uu)                          The Company and its affiliates have not taken,
directly or indirectly, any action designed to or that has constituted or that
could reasonably be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company in connection with the
offering of the Shares.

 

(vv)                          The Company and each of its subsidiaries maintain
a system of internal control over financial reporting (as such term is defined
in Rule 13a-15(f) of the Exchange Act) that complies with the requirements of
the Exchange Act and that has been designed by, or under the supervision of, the
Company’s principal executive and principal financial officers, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles in the United States.  The Company and
each of its subsidiaries maintains internal accounting controls that are

 

16

--------------------------------------------------------------------------------


 

sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorization,
(ii) transactions are recorded as necessary to permit preparation of the
Company’s financial statements in conformity with accounting principles
generally accepted in the United States and to maintain accountability for its
assets, (iii) access to the Company’s assets is permitted only in accordance
with management’s general or specific authorization, (iv) the recorded
accountability for the Company’s assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences, and (v) the interactive data in XBRL included or incorporated by
reference in the Pricing Disclosure Package and the Prospectus fairly presents
the information called for in all material respects and is prepared in
accordance with the Commission’s rules and guidelines applicable thereto.

 

(ww)                      (i) The Company and each of its subsidiaries have
established and maintain disclosure controls and procedures (as such term is
defined in Rule 13a-15 under the Exchange Act), (ii) such disclosure controls
and procedures are designed to ensure that the information required to be
disclosed by the Company in the reports they file or submit under the Exchange
Act (assuming the Company was required to file or submit such reports under the
Exchange Act) is accumulated and communicated to management of the Company and
its subsidiaries, including their respective principal executive officers and
principal financial officers, as appropriate, to allow timely decisions
regarding required disclosure to be made; and (iii) such disclosure controls and
procedures are effective in all material respects to perform the functions for
which they were established.

 

(xx)                          Since the date of the most recent balance sheet of
the Company and its consolidated subsidiaries audited by Deloitte & Touche LLP
and reviewed by the audit committee of the board of directors of the Company,
(i) the Company has not been advised of by its auditors, nor has it identified
(A) any material weakneses in the design or operation of internal controls, and
(B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the internal controls of the Company
and each of its subsidiaries; and (ii) there have been no changes in internal
controls or in other factors that have materially affected or are reasonably
likely to materially affect internal controls.

 

(yy)                          No subsidiary of the Company is currently
prohibited, directly or indirectly, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s property or assets to the
Company or any other subsidiary of the Company, except as described in the
Pricing Disclosure Package and the Prospectus.

 

(zz)                            The section entitled “Management’s Discussion
and Analysis of Financial Condition and Results of Operations—Critical
Accounting Policies and Estimates” as incorporated by reference from the
Company’s Exchange Act Reports in the Pricing Disclosure Package and the
Prospectus accurately and fully describes in all material respects (A) the
accounting policies that the Company believed as of the date thereof

 

17

--------------------------------------------------------------------------------


 

were the most important in the portrayal of the Company’s financial condition
and results of operations and that required management’s most difficult,
subjective or complex judgments; (B) the judgments and uncertainties affecting
the application of critical accounting policies; and (C) the likelihood that
materially different amounts would be reported under different conditions or
using different assumptions and an explanation thereof.

 

(aaa)                   The operations of the Company and its subsidiaries are
and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Company, threatened, except, in each case, as would not
reasonably be expected to have a Material Adverse Effect.

 

(bbb)                   None of the Company, any of its subsidiaries or, to the
knowledge of the Company, any director, officer, agent, employee or affiliate of
the Company or any of its subsidiaries (collectively, “Covered Persons”) is
currently the subject of any sanctions administered or enforced by the U.S.
Government, (including, without limitation, the Office of Foreign Assets Control
of the U.S. Department of the Treasury (“OFAC”)), the United Nations Security
Council (“UNSC”), the European Union, Her Majesty’s Treasury (“HMT”), or other
relevant sanctions authority (collectively, “Sanctions”), nor is the Company or
any of its subsidiaries located, organized or resident in a country or territory
other than the United States; and the Company will not directly or indirectly
use the proceeds of the offering of the Securities hereunder, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity to fund any activities of or business
with any person, or in any country or territory, that, at the time of such
funding, is the subject of Sanctions.

 

(ccc)                      The Company has not taken any action or omitted to
take any action (such as issuing any press release relating to any Shares
without an appropriate legend) which may result in the loss by any of the
Underwriters of the ability to rely on any stabilization safe harbor provided by
the Financial Services Authority under the Financial Services and Markets Act
2000 (the “FSMA”). The Company has been informed of the guidance relating to
stabilization provided by the Financial Services Authority, in particular in
Section MAR 2 Annex 2G of the Financial Services Handbook.

 

(ddd)                   Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that could give rise to a valid claim against the Underwriters
for a brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Shares.

 

18

--------------------------------------------------------------------------------


 

(eee)                      Neither the Company nor any of its subsidiaries is in
violation of or has received notice of any violation with respect to any federal
or state law relating to discrimination in the hiring, promotion or pay of
employees, nor any applicable federal or state wage and hour laws, the violation
of any of which could reasonably be expected to have a Material Adverse Effect.

 

(fff)                         The Company is not and, after giving effect to the
offering and sale of the Shares and the application of the proceeds thereof
received by the Company as described in the Registration Statement, the Pricing
Disclosure Package and the Prospectus, will not be required to register as an
“investment company” or an entity “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, and the rules and
regulations of the Commission thereunder (collectively, the “Investment Company
Act”).

 

4.                                      Further Agreements of the Company.  The
Company covenants and agrees with each Underwriter that:

 

(a)                                 The Company will file the final Prospectus
Supplement with the Commission within the time periods specified by
Rule 424(b) and Rule 430A, 430B or 430C under the Securities Act, will file any
Issuer Free Writing Prospectus to the extent required by Rule 433 under the
Securities Act; will file promptly all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to
the date of the Prospectus and for so long as the delivery of a prospectus is
required in connection with the offering or sale of the Shares; and will furnish
copies of the Prospectus and each Issuer Free Writing Prospectus (to the extent
not previously delivered) to the Underwriters in New York City prior to
10:00 A.M., New York City time, on the business day next succeeding the date of
this Agreement in such quantities as the Representatives may reasonably
request.  The Company will pay the registration fee for this offering within the
time period required by Rule 456(b)(1) under the Securities Act (without giving
effect to the proviso therein) and in any event prior to the Closing Date.

 

(b)                                 The Company will deliver, without charge,
(i) to the Representatives, one signed copy of the Registration Statement as
originally filed and each amendment thereto, in each case including all exhibits
and consents filed therewith; and (ii) to each Underwriter (A) a conformed copy
of the Registration Statement as originally filed and each amendment thereto
(without exhibits) and (B) during the Prospectus Delivery Period (as defined
below), as many copies of the Prospectus (including all amendments and
supplements thereto and documents incorporated by reference therein and each
Issuer Free Writing Prospectus) as the Representatives may reasonably request. 
As used herein, the term “Prospectus Delivery Period” means such period of time
after the first date of the public offering of the Shares as in the opinion of
counsel for the Underwriters a prospectus relating to the Shares is required by
law to be delivered (or required to be delivered but for Rule 172 under the
Securities Act) in connection with sales of the Shares by any Underwriter or
dealer.

 

19

--------------------------------------------------------------------------------


 

(c)                                  Before preparing, using, authorizing,
approving, referring to or filing any Issuer Free Writing Prospectus, and before
filing any amendment or supplement to the Registration Statement or the
Prospectus, whether before or after the time that the Registration Statement
becomes effective, the Company will furnish to the Representatives and counsel
for the Underwriters a copy of the proposed Issuer Free Writing Prospectus,
amendment or supplement for review and will not prepare, use, authorize,
approve, refer to or file any such Issuer Free Writing Prospectus or file any
such proposed amendment or supplement to which the Representatives reasonably
object.

 

(d)                                 The Company will advise the Representatives
promptly, and confirm such advice in writing, (i) when the Registration
Statement has become effective; (ii) when any amendment to the Registration
Statement has been filed or becomes effective; (iii) when any supplement to the
Prospectus, or any Issuer Free Writing Prospectus or any amendment to the
Prospectus has been filed or distributed; (iv) of any request by the Commission
for any amendment to the Registration Statement or any amendment or supplement
to the Prospectus or the receipt of any comments from the Commission relating to
the Registration Statement or any other request by the Commission for any
additional information; (v) of the issuance by the Commission of any order
suspending the effectiveness of the Registration Statement or preventing or
suspending the use of any Preliminary Prospectus, any of the Pricing Disclosure
Package or the Prospectus or the initiation or threatening of any proceeding for
that purpose or pursuant to Section 8A of the Securities Act; (vi) of the
occurrence of any event or development within the Prospectus Delivery Period as
a result of which the Prospectus, the Pricing Disclosure Package or any Issuer
Free Writing Prospectus as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
the Prospectus, the Pricing Disclosure Package or any such Issuer Free Writing
Prospectus is delivered to a purchaser, not misleading; (vii)of the receipt by
the Company of any notice of objection of the Commission to the use of the
Registration Statement or any post-effective amendment thereto pursuant to
Rule 401(g)(2) under the Securities Act; and (viii) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Shares for offer and sale in any jurisdiction or the initiation or threatening
of any proceeding for such purpose; and the Company will use its best efforts to
prevent the issuance of any such order suspending the effectiveness of the
Registration Statement, preventing or suspending the use of any Preliminary
Prospectus, any of the Pricing Disclosure Package or the Prospectus or
suspending any such qualification of the Shares and, if any such order is
issued, will obtain as soon as possible the withdrawal thereof.

 

(e)                                  (1) If during the Prospectus Delivery
Period (i) any event or development shall occur or condition shall exist as a
result of which the Prospectus as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances
existing when the Prospectus is delivered to a purchaser, not misleading or
(ii) it is necessary to amend or supplement the Prospectus to comply with law,
the Company will immediately notify the Underwriters thereof and forthwith
prepare and, subject to paragraph c) above, file with the Commission and furnish
to the Underwriters

 

20

--------------------------------------------------------------------------------


 

and to such dealers as the Representatives may designate such amendments or
supplements to the Prospectus as may be necessary so that the statements in the
Prospectus as so amended or supplemented will not, in the light of the
circumstances existing when the Prospectus is delivered to a purchaser, be
misleading or so that the Prospectus will comply with law and (2) if at any time
prior to the Closing Date (i) any event or development shall occur or condition
shall exist as a result of which the Pricing Disclosure Package as then amended
or supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances existing when the Pricing Disclosure Package is
delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Pricing Disclosure Package to comply with law, the Company will
immediately notify the Underwriters thereof and forthwith prepare and, subject
to paragraph c) above, file with the Commission (to the extent required) and
furnish to the Underwriters and to such dealers as the Representatives may
designate, such amendments or supplements to the Pricing Disclosure Package as
may be necessary so that the statements in the Pricing Disclosure Package as so
amended or supplemented will not, in the light of the circumstances existing
when the Pricing Disclosure Package is delivered to a purchaser, be misleading
or so that the Pricing Disclosure Package will comply with law.

 

(f)            The Company will qualify the Shares for offer and sale under the
securities or Blue Sky laws of such jurisdictions as the Representatives shall
reasonably request and will continue such qualifications in effect so long as
required for distribution of the Shares; provided that the Company shall not be
required to (i) qualify as a foreign corporation or other entity or as a dealer
in securities in any such jurisdiction where it would not otherwise be required
to so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.

 

(g)           The Company will make generally available to its security holders
and the Representatives as soon as practicable an earnings statement that
satisfies the provisions of Section 11(a) of the Securities Act and Rule 158 of
the Commission promulgated thereunder covering a period of at least twelve
months beginning with the first fiscal quarter of the Company occurring after
the “effective date” (as defined in Rule 158) of the Registration Statement.

 

(h)           For a period of 60 days after the date of the Prospectus, the
Company will not (i) offer, pledge, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, or otherwise transfer or dispose of, directly or
indirectly, or file with the Commission a registration statement under the
Securities Act relating to, any shares of Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock, or publicly
disclose the intention to make any offer, sale, pledge, disposition or filing,
or (ii) enter into any swap or other agreement that transfers, in whole or in
part, any of the economic consequences of ownership of the Common Stock or any
such other securities, whether any such transaction described in clause (i) or
(ii) above is to be settled by delivery of Common Stock or such other
securities, in cash or otherwise, without the prior written

 

21

--------------------------------------------------------------------------------


 

consent of the Representatives, in each case other than (A) the Shares to be
sold hereunder, (B) any awards under the Company’s 2012 Long-Term Incentive
Plan, (C) any shares of Common Stock of the Company issued upon the exercise or
conversion of options, warrants and convertible securities outstanding on the
date hereof or issued under Company’s 2012 Long-Term Incentive Plan, (D) the
filing of a resale registration statement pursuant to registration rights
agreements in effect as of the date hereof including pursuant to that certain
Stockholders Agreement, dated December 6, 2012, between the Company and CPP
Investment Board PMI-2 Inc. Notwithstanding the foregoing (and subject to the
exceptions set forth in clauses (A) through (D) above), if (1) during the last
17 days of the 60-day restricted period, the Company issues an earnings release
or material news or a material event relating to the Company occurs; or
(2) prior to the expiration of the 60-day restricted period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the 60-day period, the restrictions imposed by this
Agreement shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event.

 

(i)            The Company will apply the net proceeds from the sale of the
Shares as described in the Registration Statement, the Pricing Disclosure
Package and the Prospectus under the heading “Use of proceeds”.

 

(j)            The Company will not take, directly or indirectly, any action
designed to or that could reasonably be expected to cause or result in any
stabilization or manipulation of the price of the Shares.

 

(k)           The Company will use its reasonable best efforts to list, subject
to notice of issuance, the Maximum Number of Underlying Securities on the
Exchange on or prior to the Closing Date and to ensure that such Underlying
Securities remain authorized for listing following the Closing Date.

 

(l)            The Company will reserve and keep available at all times, free of
preemptive rights, the Maximum Number of Underlying Securities to enable the
Company to satisfy any obligations to issue the Maximum Number of Underlying
Securities upon conversion of the Shares.

 

(m)          So long as the Shares are outstanding, the Company will furnish to
the Representatives, as soon as they are available, copies of all reports or
other communications (financial or other) furnished to holders of the Shares,
and copies of any reports and financial statements furnished to or filed with
the Commission or any national securities exchange or automatic quotation
system; provided the Company will be deemed to have furnished such reports and
financial statements to the Representatives to the extent they are filed on the
Commission’s Electronic Data Gathering, Analysis, and Retrieval (“EDGAR”)
system.

 

(n)           The Company will, pursuant to reasonable procedures developed in
good faith, retain copies of each Issuer Free Writing Prospectus that is not
filed with the Commission in accordance with Rule 433 under the Securities Act.

 

22

--------------------------------------------------------------------------------


 

(o)           The Company will file with the Commission such reports as may be
required by Rule 463 under the Securities Act.

 

5.             Certain Agreements of the Underwriters.  Each Underwriter hereby
represents and agrees that:

 

(a)           It has not used, authorized use of, referred to or participated in
the planning for use of, and will not use, authorize use of, refer to or
participate in the planning for use of, any “free writing prospectus”, as
defined in Rule 405 under the Securities Act (which term includes use of any
written information furnished to the Commission by the Company and not
incorporated by reference into the Registration Statement and any press release
issued by the Company) other than (i) a free writing prospectus that contains no
“issuer information” (as defined in Rule 433(h)(2) under the Securities Act)
that was not included (including through incorporation by reference) in the
Preliminary Prospectus or a previously filed Issuer Free Writing Prospectus,
(ii) any Issuer Free Writing Prospectus listed on Annex B or prepared pursuant
to Section 3(c) or Section 4(c) above (including any electronic road show), or
(iii) any free writing prospectus prepared by such underwriter and approved by
the Company in advance in writing (each such free writing prospectus referred to
in clauses (i) or (iii), an “Underwriter Free Writing Prospectus”).

 

(b)           It has not and will not, without the prior written consent of the
Company, use any free writing prospectus that contains the final terms of the
Shares unless such terms have previously been included in a free writing
prospectus filed with the Commission; provided that Underwriters may use a term
sheet substantially in the form of Annex C hereto without the consent of the
Company; provided further that any Underwriter using such term sheet shall
notify the Company, and provide a copy of such term sheet to the Company, prior
to, or substantially concurrently with, the first use of such term sheet.

 

(c)           It is not subject to any pending proceeding under Section 8A of
the Securities Act with respect to the offering (and will promptly notify the
Company if any such proceeding against it is initiated during the Prospectus
Delivery Period).

 

6.             Conditions of Underwriters’ Obligations.  The obligation of each
Underwriter to purchase the Underwritten Shares on the Closing Date or the
Option Shares on the Additional Closing Date, as the case may be, as provided
herein is subject to the performance by the Company of its covenants and other
obligations hereunder and to the following additional conditions:

 

(a)           No order suspending the effectiveness of the Registration
Statement shall be in effect, and no proceeding for such purpose, pursuant to
Rule 401(g)(2) or pursuant to Section 8A under the Securities Act shall be
pending before or threatened by the Commission; the Prospectus and each Issuer
Free Writing Prospectus shall have been timely filed with the Commission under
the Securities Act (in the case of an Issuer Free Writing Prospectus, to the
extent required by Rule 433 under the Securities Act) and in accordance with
Section 5(a) hereof; and all requests by the Commission for additional

 

23

--------------------------------------------------------------------------------


 

information shall have been complied with to the reasonable satisfaction of the
Representatives.

 

(b)           The respective representations and warranties of the Company
contained herein shall be true and correct on the date hereof and on and as of
the Closing Date or the Additional Closing Date, as the case may be; and the
statements of the Company and its officers made in any certificates delivered
pursuant to this Agreement shall be true and correct on and as of the Closing
Date or the Additional Closing Date, as the case may be.

 

(c)           Subsequent to the earlier of (A) the Applicable Time and
(B) execution and delivery of this Agreement, if there are any debt securities
or preferred stock of or guaranteed by the Company or any of its subsidiaries
that are rated by a “nationally recognized statistical rating organization”, as
such term is used in Section 15E of the Exchange Act, (i) no downgrading shall
have occurred in the rating accorded any such debt securities or preferred stock
and (ii) no such organization shall have publicly announced that it has under
surveillance or review, with possible negative implications, its rating of any
such debt securities or preferred stock.

 

(d)           No event or condition of the type described in Section 3(mm)
hereof shall have occurred or shall exist, which even or condition is not
described in the Pricing Disclosure Package (excluding any amendment or
supplement thereto) and the Prospectus (excluding any amendment or supplement
thereto) and the effect of which in the judgment of the Representatives makes it
impracticable or inadvisable to proceed with the offering, sale or deliver of
the Shares on the Closing Date or the Additional Closing Date, as the case may
be, on the terms and in the manner contemplated by this Agreement, the Pricing
Disclosure Package and the Prospectus.

 

(e)           Subsequent to the execution and delivery of this Agreement there
shall not have occurred any of the following: (i) trading in securities
generally on the Exchange or in the over-the-counter market, or trading in any
securities of the Company on any exchange or in the over-the-counter market,
shall have been suspended or materially limited or the settlement of such
trading generally shall have been materially disrupted or minimum prices shall
have been established on any such exchange or such market by the Commission, by
such exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a banking moratorium shall have been declared by federal or
state authorities, (iii) the United States shall have become engaged in
hostilities, there shall have been an escalation in hostilities involving the
United States or there shall have been a declaration of a national emergency,
calamity, crisis or war by the United States or (iv) there shall have occurred
such a material adverse change in general economic, political or financial
conditions, including, without limitation, as a result of terrorist activities
after the date hereof (or the effect of international conditions on the
financial markets in the United States shall be such), as to make it, in the
judgment of the Representatives, impracticable or inadvisable to proceed with
the public offering or delivery of the Shares being delivered on the Closing
Date or the Additional Closing Date, as the case may be, on the terms and in the
manner contemplated in the Prospectus.

 

24

--------------------------------------------------------------------------------


 

(f)            The Company shall have furnished or caused to be furnished to the
Representatives dated as of the Closing Date or the Additional Closing Date, as
the case may be, a certificate of the Chief Executive Officer and Chief
Financial Officer of the Company, or other officers satisfactory to the
Underwriters, as to such matters as the Representatives may reasonably request,
including, without limitation, a statement that:

 

(i)            The representations, warranties and agreements of the Company in
Section 3 are true and correct on and as of the Closing Date, and the Company
has complied with all its agreements contained herein and satisfied all the
conditions on its part to be performed or satisfied hereunder at or prior to the
Closing Date or the Additional Closing Date, as the case may be; and

 

(ii)           They have examined the Pricing Disclosure Package and the
Prospectus, and, in their opinion, (A) the Pricing Disclosure Package, as of the
Applicable Time and as of the Closing Date, and the Prospectus, as of its date
and as of the Closing Date, did not and do not contain any untrue statement of a
material fact and did not and do not omit to state a material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading and (B) since the date of the Pricing Disclosure
Package and the Prospectus, no event has occurred which should have been set
forth in a supplement or amendment to the Pricing Disclosure Package and the
Prospectus.

 

(g)           At the time of execution of this Agreement, the Underwriters shall
have received from each of (a) Deloitte & Touche LLP, (b) UHY LLC and (c) Grant
Thornton LLP a letter, in form and substance satisfactory to the Underwriters,
addressed to the Underwriters and dated the date hereof (i) confirming that they
are independent public accountants within the meaning of the Securities Act and
are in compliance with the applicable requirements relating to the qualification
of accountants under Rule 2-01 of Regulation S-X of the Commission and
(ii) stating, as of the date hereof (or, with respect to matters involving
changes or developments since the respective dates as of which specified
financial information is given in the Pricing Disclosure Package, as of a date
not more than three days prior to the date hereof), the conclusions and findings
of such firm with respect to the financial information and (iii) covering such
other matters as are ordinarily covered by accountants’ “comfort letters” to
underwriters in connection with registered public offerings.

 

(h)           With respect to the letters of each of (a) Deloitte & Touche LLP,
(b) UHY LLC and (c) Grant Thornton LLP referred to in the preceding paragraph
and delivered to the Underwriters concurrently with the execution of this
Agreement (the “initial letter”), the Company shall have furnished to the
Underwriters a “bring-down letter” of such accountants, addressed to the
Underwriters and dated the Closing Date (i) confirming that they are independent
public accountants within the meaning of the Securities Act and are in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission, (ii) stating,
as of the Closing Date (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is given in each of the Pricing Disclosure Package or the
Prospectus, as of a date not more than three days prior to the

 

25

--------------------------------------------------------------------------------


 

date of the Closing Date), the conclusions and findings of such firm with
respect to the financial information and other matters covered by the initial
letter, and (iii) confirming in all material respects the conclusions and
findings set forth in the initial letter.

 

(i)            At the time of execution of this Agreement, the Underwriters
shall have received from each of (a) Company Reservoir Engineer and (b) Forrest
A. Garb an initial letter (the “initial expert letter”), in form and substance
satisfactory to the Underwriters, addressed to the Underwriters and dated the
date hereof and a subsequent letter dated as of the Closing Date, which such
letter shall cover the period from any initial expert letter to the Closing
Date, confirming that they are independent with respect to the Company and
stating the conclusions and findings of such firm with respect to matters
pertaining to the Company’s use of the reports of proved reserves from the
Company Reservoir Engineer and Forrest A. Garb, as is customary to underwriters
in connection with similar transactions.

 

(j)            Mayer Brown LLP shall have furnished to the Underwriters its
written opinion, as counsel to the Company, addressed to the Underwriters and
dated the Closing Date or the Additional Closing Date, as the case may be, in
form and substance reasonably satisfactory to the Underwriters, substantially in
the form of Annex A-1 hereto.

 

(k)           David Elkouri, General Counsel of the Company, shall have
furnished to the Underwriters his written opinion, as counsel to the Company and
dated the Closing Date or the Additional Closing Date, as the case may be, in
form and substance reasonably satisfactory to the Underwriters, substantially in
the form of Annex A-2 hereto.

 

(l)            The Underwriters shall have received from Vinson & Elkins LLP and
Davis Polk & Wardwell, each counsel for the Underwriters, such opinion or
opinions, dated the Closing Date or the Additional Closing Date, as the case may
be, with respect to the issuance and sale of the Shares, the Pricing Disclosure
Package, the Prospectus and other related matters as the Underwriters may
reasonably require, and the Company shall have furnished to such counsel such
documents and information as such counsel reasonably requests for the purpose of
enabling them to pass upon such matters.

 

(m)          No action shall have been taken and no statute, rule, regulation or
order shall have been enacted, adopted or issued by any federal, state or
foreign governmental or regulatory authority that would, as of the Closing Dated
or the Additional Closing Date, as the case may be, prevent the issuance or sale
of the Shares; and no injunction or order of any federal, state or foreign court
shall have been issued that would, as of the Closing Date or the Additional
Closing Date, as the case may be, prevent the issuance or sale of the Shares.

 

(n)           All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Shares, the Pricing
Disclosure Package and the Prospectus, and all other legal matters relating to
this Agreement and the transactions contemplated hereby shall be reasonably
satisfactory in all material respects

 

26

--------------------------------------------------------------------------------


 

to counsel for the Underwriters, and the Company shall have furnished to such
counsel all documents and information that they may reasonably request to enable
them to pass upon such matters.

 

(o)           The Representatives shall have received on and as of the Closing
Date or the Additional Closing Date, as the case may be, satisfactory evidence
of the good standing of the Company and its Subsidiaries listed on Schedule II
hereto in their respective jurisdictions of organization and their good standing
as foreign entities in such other jurisdictions as the Representative may
reasonably request, in each case in writing or any standard form of
telecommunication from the appropriate governmental authorities of such
jurisdictions.

 

(p)           The “lock-up” agreements, each substantially in the form of
Exhibit A hereto, between the Representatives and certain shareholders, officers
and directors of the Company relating to sales and certain other dispositions of
shares of common stock or certain other securities of the Company set forth on
Schedule III, delivered to the Representatives on or before the date hereof,
shall be full force and effect on the Closing Date or Additional Closing Date,
as the case may be.

 

(q)           On or prior to the Closing Date or the Additional Closing Date, as
the case may be, the Company shall have furnished to the Representative such
further certificates and documents as the Representative may reasonably request.

 

(r)            The Certificate of Designation shall have been filed with the
Secretary of State of the State of Delaware on or before the Closing Date.

 

(s)            The Maximum Number of Underlying Securities shall have been
approved for supplemental listing, subject to official notice of issuance, on
the Exchange.

 

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Underwriters.

 

7.             Indemnification and Contribution.

 

(a)           The Company, hereby agrees to indemnify and hold harmless each
Underwriter, its affiliates, directors, officers and employees and each person,
if any, who controls any Underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any loss,
claim, damage or liability, joint or several, or any action in respect thereof
(including, but not limited to, any loss, claim, damage, liability or action
relating to purchases and sales of Notes), to which that Underwriter, affiliate,
director, officer, employee or controlling person may become subject, under the
Securities Act or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon, (i) any untrue statement or alleged
untrue statement of a material fact contained (A) in any Issuer Free Writing
Prospectus, the Preliminary Prospectus, the Pricing Disclosure Package or the
Prospectus or in any amendment or supplement thereto, (B) in any Blue Sky
application or other document prepared or executed by the Company (or based upon
any written information furnished by the Company) specifically for the purpose
of qualifying any or all of the Shares or

 

27

--------------------------------------------------------------------------------


 

the Underlying Securities under the securities laws of any state or other
jurisdiction (any such application, document or information being hereinafter
called a “Blue Sky Application”), or (C) in any materials or information
provided to investors by, or with the written approval of, the Company in
connection with the marketing of the offering of the Shares (“Marketing
Materials”), including any road show or investor presentations made to investors
by the Company (whether in person or electronically) or any materials prepared
by the Company for the purpose of compliance with the Canadian securities laws,
or (ii) the omission or alleged omission to state in any Free Writing
Prospectus, the Preliminary Prospectus, the Pricing Disclosure Package or the
Prospectus, or in any amendment or supplement thereto, or in any Blue Sky
Application or in any Marketing Materials, any material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, and shall reimburse each Underwriter and each
such affiliate, director, officer, employee or controlling person promptly upon
demand for any legal or other expenses reasonably incurred by that Underwriter,
affiliate, director, officer, employee or controlling person in connection with
investigating or defending or preparing to defend against any such loss, claim,
damage, liability or action as such expenses are incurred, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Underwriter furnished to the Company in writing by such Underwriter
through the Representatives expressly for use therein, it being understood and
agreed that the only such information furnished by any Underwriter consists of
the information described as such in subsection (b) below.

 

The Company also agrees to indemnify and hold harmless Scotia Capital (USA)
Inc., its affiliates, directors and officers and each person, if any who
controls Scotia Capital (USA) Inc. within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from an against any and all
losses, claims, damages and liabilities incurred as a result of Scotia Capital
(USA) Inc.’s participation as a “qualified independent underwriter” within the
meaning of FINRA Rule 5121 in connection with the offering of the Shares.

 

(b)           Each Underwriter agrees, severally and not jointly, to indemnify
and hold harmless the Company, its directors, its officers who signed the
Registration Statement and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act to the same extent as the indemnity set forth in paragraph (a) above, but
only with respect to any losses, claims, damages or liabilities that arise out
of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to such Underwriter furnished to the Company in writing by
such Underwriter through the Representatives expressly for use in the
Registration Statement, the Prospectus (or any amendment or supplement thereto),
any Issuer Free Writing Prospectus, any road show or any Pricing Disclosure
Package (including any Pricing Disclosure Package that has subsequently been
amended), it being understood and agreed upon that the only such information
furnished by any Underwriter consists of the following information in the
Prospectus furnished on behalf of each Underwriter: the concession and
reallowance figures appearing in the third paragraph under the caption
“Underwriting” and the information appearing in the final paragraph under the
caption “Underwriting”.

 

28

--------------------------------------------------------------------------------


 

(c)           If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any person in respect of which indemnification may be sought pursuant to the
preceding paragraphs of this Section 7, such person (the “Indemnified Person”)
shall promptly notify the person against whom such indemnification may be sought
(the “Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under the preceding paragraphs of this Section 7 except to the extent that it
has been materially prejudiced (through the forfeiture of substantive rights or
defenses) by such failure; and provided further that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under the preceding paragraphs of this
Section 7.  If any such proceeding shall be brought or asserted against an
Indemnified Person and it shall have notified the Indemnifying Person thereof,
the Indemnifying Person shall retain counsel reasonably satisfactory to the
Indemnified Person (who shall not, without the consent of the Indemnified
Person, be counsel to the Indemnifying Person) to represent the Indemnified
Person in such proceeding and shall pay the fees and expenses of such counsel
related to such proceeding, as incurred.  In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interest
between them.  It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceedings in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be paid or reimbursed as they are incurred;
provided, however that if indemnity may be sought pursuant to the second
paragraph of Section 7(a) above in respect of such proceeding, then in addition
to such separate firm of the Underwriters, their affiliates and such control
persons of the Underwriters the indemnifying party shall be liable for the fees
and expenses of not more than on separate firm (in addition to any local
counsel) for Scotia Capital (USA) Inc. in its capacity as a “qualified
independent underwriter”, its affiliates, directors, officers and all persons,
if any, who control Scotia Capital (USA) Inc. within the meaning of either
Section 15 of the Securities Act ro Section 20 of the Exchange Act.  Any such
separate firm for any Underwriter, its affiliates, directors and officers and
any control persons of such Underwriter shall be designated in writing by J.P.
Morgan Securities LLC, any such separate firm for the Company, its directors,
its officers who signed the Registration Statement and any control persons of
the Company shall be designated in writing by the Company shall be designated in
writing by the Attorneys-in-Fact or any one of them.  The Indemnifying Person
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Person agrees to indemnify each
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment.  Notwithstanding the foregoing sentence, if at any time
an Indemnified Person shall have requested that an Indemnifying Person reimburse
the Indemnified

 

29

--------------------------------------------------------------------------------


 

Person for fees and expenses of counsel as contemplated by this paragraph, the
Indemnifying Person shall be liable for any settlement of any proceeding
effected without its written consent if (i) such settlement is entered into more
than 30 days after receipt by the Indemnifying Person of such request and
(ii) the Indemnifying Person shall not have reimbursed the Indemnified Person in
accordance with such request prior to the date of such settlement.  No
Indemnifying Person shall, without the written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Person is or could have been a party and
indemnification could have been sought hereunder by such Indemnified Person,
unless such settlement (x) includes an unconditional release of such Indemnified
Person, in form and substance reasonably satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.

 

(d)           If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Underwriters or
Scotia Capital (USA) Inc. in its capacity as a “qualified independent
underwriter”, as the case may be, on the other, from the offering of the Shares
or (ii) if the allocation provided by clause (i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause (i) but also the relative fault of the Company,
on the one hand, and the Underwriters Scotia Capital (USA) Inc. in its capacity
as a “qualified independent underwriter”, as the case may be, on the other, in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations.  The relative benefits received by the Company, on the one hand,
and the Underwriters or Scotia Capital (USA) Inc. in its capacity as a
“qualified independent underwriter”, as the case may be, on the other, shall be
deemed to be in the same respective proportions as the net proceeds (before
deducting expenses) received by the Company from the sale of the Shares and the
total underwriting discounts and commissions received by the Underwriters in
connection therewith, in each case as set forth in the table on the cover of the
Prospectus, or the fee to be received by Scotia Capital (USA) Inc. in its
capacity as a “qualified independent underwriter”, as the case may be, bear to
the aggregate offering price of the Shares.  The relative fault of the Company,
on the one hand, and the Underwriters or Scotia Capital (USA) Inc. in its
capacity as a “qualified independent underwriter”, as the case may be, on the
other, shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
or by the Underwriters or Scotia Capital (USA) Inc. in its capacity as a
“qualified independent underwriter”, as the case may be, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

 

(e)           The Company and the Underwriters agree that it would not be just
and equitable if contribution pursuant to paragraph d) above were determined by
pro rata allocation (even if the Underwriters were treated as one entity for
such purpose) or by any other method of allocation that does not take account of
the equitable considerations referred to in paragraph d) above.  The

 

30

--------------------------------------------------------------------------------


 

amount paid or payable by an Indemnified Person as a result of the losses,
claims, damages and liabilities referred to in paragraph d) above shall be
deemed to include, subject to the limitations set forth above, any legal or
other expenses incurred by such Indemnified Person in connection with any such
action or claim.  Notwithstanding the provisions of this Section 7, in no event
shall an Underwriter, or Scotia Capital (USA) Inc. in its capacity as a
“qualified independent underwriter”, as the case may be, be required to
contribute any amount in excess of the amount by which the total underwriting
discounts and commissions received by such Underwriter, or Scotia Capital (USA)
Inc. in its capacity as a “qualified independent underwriter”, as the case may
be, with respect to the offering of the Shares exceeds the amount of any damages
that such Underwriter, or Scotia Capital (USA) Inc. in its capacity as a
“qualified independent underwriter”, as the case may be, has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.  No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  The Underwriters’ obligations to contribute pursuant to this
Section 7 are several in proportion to their respective purchase obligations
hereunder and not joint.

 

(f)                                   The remedies provided for in this
Section 7 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any Indemnified Person at law or in equity.

 

8.                                      Effectiveness of Agreement.  This
Agreement shall become effective upon the execution and delivery hereof by the
parties hereto.

 

9.                                      Termination.  This Agreement may be
terminated in the absolute discretion of the Representatives, by notice to the
Company, if after the execution and delivery of this Agreement and prior to the
Closing Date or, in the case of the Option Shares, prior to the Additional
Closing Date (i) trading generally shall have been suspended or materially
limited on or by any of the New York Stock Exchange or The Nasdaq Stock Market;
(ii) trading of any securities issued or guaranteed by the Company shall have
been suspended on any exchange or in any over-the-counter market; (iii) a
general moratorium on commercial banking activities shall have been declared by
federal or New York State authorities; or (iv) there shall have occurred any
outbreak or escalation of hostilities or any change in financial markets or any
calamity or crisis, either within or outside the United States, that, in the
judgment of the Representatives, is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Shares on the Closing Date or the Additional Closing Date, as the case may
be, on the terms and in the manner contemplated by this Agreement, the Pricing
Disclosure Package and the Prospectus.

 

10.                               Defaulting Underwriter.

 

(a)                                 If, on the Closing Date or the Additional
Closing Date, as the case may be, any Underwriter defaults on its obligation to
purchase the Shares that it has agreed to purchase hereunder on such date, the
non-defaulting Underwriters may in their discretion arrange for the purchase of
such Shares by other persons satisfactory to the Company on the terms contained
in this Agreement.  If, within 36 hours after any such default by any
Underwriter, the non-defaulting Underwriters do not arrange for the purchase of
such Shares, then the Company shall

 

31

--------------------------------------------------------------------------------


 

be entitled to a further period of 36 hours within which to procure other
persons satisfactory to the non-defaulting Underwriters to purchase such Shares
on such terms.  If other persons become obligated or agree to purchase the
Shares of a defaulting Underwriter, either the non-defaulting Underwriters or
the Company may postpone the Closing Date or the Additional Closing Date, as the
case may be, for up to five full business days in order to effect any changes
that in the opinion of counsel for the Company or counsel for the Underwriters
may be necessary in the Registration Statement and the Prospectus or in any
other document or arrangement, and the Company agrees to promptly prepare any
amendment or supplement to the Registration Statement and the Prospectus that
effects any such changes.  As used in this Agreement, the term “Underwriter”
includes, for all purposes of this Agreement unless the context otherwise
requires, any person not listed in Schedule I hereto that, pursuant to this
Section 10, purchases Shares that a defaulting Underwriter agreed but failed to
purchase.

 

(b)                                 If, after giving effect to any arrangements
for the purchase of the Shares of a defaulting Underwriter or Underwriters by
the non-defaulting Underwriters and the Company as provided in
paragraph (a) above, the aggregate number of Shares that remain unpurchased on
the Closing Date or the Additional Closing Date, as the case may be, does not
exceed one-eleventh of the aggregate number of Shares to be purchased on such
date, then the Company shall have the right to require each non-defaulting
Underwriter to purchase the number of Shares that such Underwriter agreed to
purchase hereunder on such date plus such Underwriter’s pro rata share (based on
the number of Shares that such Underwriter agreed to purchase on such date) of
the Shares of such defaulting Underwriter or Underwriters for which such
arrangements have not been made.

 

(c)                                  If, after giving effect to any arrangements
for the purchase of the Shares of a defaulting Underwriter or Underwriters by
the non-defaulting Underwriters and the Company as provided in
paragraph (a) above, the aggregate number of Shares that remain unpurchased on
the Closing Date or the Additional Closing Date, as the case may be, exceeds
one-eleventh of the aggregate amount of Shares to be purchased on such date, or
if the Company shall not exercise the right described in paragraph (b) above,
then this Agreement or, with respect to any Additional Closing Date, the
obligation of the Underwriters to purchase Shares on the Additional Closing
Date, shall terminate without liability on the part of the non-defaulting
Underwriters.  Any termination of this Agreement pursuant to this Section 10
shall be without liability on the part of the Company, except that the Company
will continue to be liable for the payment of expenses as set forth in
Section 11 hereof and except that the provisions of Section 7 hereof shall not
terminate and shall remain in effect.

 

(d)                                 Nothing contained herein shall relieve a
defaulting Underwriter of any liability it may have to the Company or any
non-defaulting Underwriter for damages caused by its default.

 

11.                               Payment of Expenses.

 

(a)                                 Whether or not the transactions contemplated
by this Agreement are consummated or this Agreement is terminated, the Company
will pay or cause to be paid all costs and expenses incident to the performance
of its obligations hereunder, including without limitation, (i) the costs
incident to the authorization, issuance, sale, preparation and delivery of the
Shares and any taxes payable in that connection; (ii) the costs incident to the
preparation,

 

32

--------------------------------------------------------------------------------


 

printing and filing under the Securities Act of the Registration Statement, the
Preliminary Prospectus, any Issuer Free Writing Prospectus, any Pricing
Disclosure Package and the Prospectus (including all exhibits, amendments and
supplements thereto) and the distribution thereof; (iii)  the fees and expenses
of the Company’s counsel and independent accountants; (iv) the fees and expenses
incurred in connection with the registration or qualification and determination
of eligibility for investment of the Shares or the Underlying Securities under
the state or foreign securities or blue sky laws of such jurisdictions as the
Representatives may designate and the preparation, printing and distribution of
a Blue Sky Memorandum (including the related fees and expenses of counsel for
the Underwriters); (v) the cost of preparing stock certificates; (vi) the costs
and charges of any transfer agent and any registrar; (vii) all expenses and
application fees incurred in connection with any filing with, and clearance of
the offering by, FINRA (including such FINRA-related application fees and
expenses of Scotia Capital (USA) Inc. acting as a “qualified independent
underwriter” within the meaning of the aforementioned FINRA Rule 5121); (ix) all
expenses incurred by the Company in connection with any “road show” presentation
to potential investors; and (x) all expenses and application fees related to the
listing of the Underlying Securities on the Exchange.

 

(b)                                 If (i) this Agreement is terminated pursuant
to Section 9, (ii) the Company for any reason fails to tender the Shares for
delivery to the Underwriters or (iii) the Underwriters decline to purchase the
Shares for any reason permitted under this Agreement, the Company agrees to
reimburse the Underwriters for all out-of-pocket costs and expenses (including
the fees and expenses of their counsel) reasonably incurred by the Underwriters
in connection with this Agreement and the offering contemplated hereby.

 

12.                               Persons Entitled to Benefit of Agreement. 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and the officers and directors and any
controlling persons referred to in Section 7 hereof.  Nothing in this Agreement
is intended or shall be construed to give any other person any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein.  No purchaser of Shares from any Underwriter shall
be deemed to be a successor merely by reason of such purchase.

 

13.                               Survival.  The respective indemnities, rights
of contribution, representations, warranties and agreements of the Company and
the Underwriters contained in this Agreement or made by or on behalf of the
Company or the Underwriters pursuant to this Agreement or any certificate
delivered pursuant hereto shall survive the delivery of and payment for the
Shares and shall remain in full force and effect, regardless of any termination
of this Agreement or any investigation made by or on behalf of the Company or
the Underwriters.

 

14.                               Certain Defined Terms.  For purposes of this
Agreement, (a) except where otherwise expressly provided, the term “affiliate”
has the meaning set forth in Rule 405 under the Securities Act; (b) the term
“business day” means any day other than a day on which banks are permitted or
required to be closed in New York City; and (c) the term “subsidiary” has the
meaning set forth in Rule 405 under the Securities Act.

 

33

--------------------------------------------------------------------------------


 

15.                               Miscellaneous.

 

(a)                                 Notices.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if mailed or transmitted and confirmed by any standard form of
telecommunication.  Notices to the Underwriters shall be given to the
Representatives c/o J.P. Morgan Securities LLC, 383 Madison Avenue, New York,
New York 10179 (fax: (212) 622-8358); Attention: Equity Syndicate Desk, with a
copy to Vinson & Elkins L.L.P., 1001 Fannin Street, Suite 2500, Houston, Texas
77002, Attention Jim Prince (Fax: (713) 615-5962.  Notices to the Company shall
be given to it at Halcón Resources Corporation, 1000 Louisiana Street,
Suite 6700, Houston, Texas 77002, Attention: David Elkouri, with a copy to Mayer
Brown LLP, 700 Louisiana Street, Suite 3400, Houston, Texas 77002, Attention:
William T. Heller IV.

 

(b)                                 Governing Law.  This Agreement and any
claim, controversy or dispute arising under or related to this Agreement shall
be governed by and construed in accordance with the laws of the State of New
York applicable to agreements made and to be performed in such state.

 

(c)                                  Counterparts.  This Agreement may be signed
in counterparts (which may include counterparts delivered by any standard form
of telecommunication), each of which shall be an original and all of which
together shall constitute one and the same instrument.

 

(d)                                 Amendments or Waivers.  No amendment or
waiver of any provision of this Agreement, nor any consent or approval to any
departure therefrom, shall in any event be effective unless the same shall be in
writing and signed by the parties hereto.

 

(e)                                  Headings.  The headings herein are included
for convenience of reference only and are not intended to be part of, or to
affect the meaning or interpretation of, this Agreement.

 

34

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the agreement between the Company and the
Underwriters, please indicate your acceptance in the space provided for that
purpose below.

 

 

Very truly yours,

 

 

 

HALCÓN RESOURCES CORPORATION

 

 

 

 

 

 

 

By:

/s/ Mark J. Mize

 

Name:

Mark J. Mize

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

35

--------------------------------------------------------------------------------


 

Accepted: June 13, 2013

 

For themselves and on behalf of the

several Underwriters listed

in Schedule I hereto.

 

J.P. MORGAN SECURITIES LLC

 

 

 

 

By:

/s/ Tim Oeljeschlager

 

 

Authorized Signatory

 

 

 

 

BARCLAYS CAPITAL INC.

 

 

 

 

By:

/s/ Victoria Hale

 

 

Authorized Signatory

 

 

36

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Underwriters

 

Shares to be Purchased

 

J.P. Morgan Securities LLC

 

79,950

 

Barclays Capital Inc.

 

75,000

 

Wells Fargo Securities, LLC

 

24,990

 

Goldman, Sachs & Co.

 

24,990

 

BMO Capital Markets Corp.

 

24,990

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

5,010

 

Capital One Southcoast, Inc.

 

5,010

 

Comerica Securities, Inc.

 

2,490

 

Credit Agricole Securities (USA) LLC

 

5,010

 

Credit Suisse Securities (USA) LLC

 

8,130

 

Deutsche Bank Securities Inc.

 

8,760

 

ING Financial Markets LLC

 

5,640

 

KeyBanc Capital Markets Inc.

 

2,490

 

Natixis Securities Americas LLC

 

5,010

 

RBC Capital Markets, LLC

 

8,130

 

RBS Securities Inc.

 

5,010

 

Scotia Capital (USA) Inc.

 

4,380

 

SunTrust Robinson Humphrey, Inc.

 

5,010

 

Total

 

300,000

 

 

Sch. I-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

SIGNIFICANT SUBSIDIARIES OF THE COMPANY

 

 

 

State of Incorporation

Subsidiary

 

or Organization

Halcón Energy Properties, Inc.

 

Delaware

Halcón Field Services, LLC

 

Delaware

Halcón Holdings, Inc.

 

Delaware

Halcón Operating Co., Inc.

 

Texas

Halcón Resources Operating, Inc.

 

Delaware

Halcón Louisiana Operating, L.P.

 

Delaware

Halcón Gulf States, LLC

 

Oklahoma

HRC Energy Louisiana, LLC

 

Delaware

HRC Energy Resources (WV), Inc.

 

Delaware

Halcón Energy Holdings, LLC

 

Delaware

Halcón Williston I, LLC

 

Texas

Halcón Williston II, LLC

 

Texas

HRC Production Company

 

Texas

HK Oil & Gas LLC

 

Texas

HRC Energy, LLC

 

Colorado

HRC Operating, LLC

 

Colorado

HK Energy Operating, LLC

 

Texas

Southern Bay Energy, LLC

 

Texas

HK Louisiana Operating, LLC

 

Texas

 

Sch. II-1

--------------------------------------------------------------------------------


 

SCHEDULE III

 

PERSONS DELIVERING LOCK-UP AGREEMENTS

 

Directors

 

1.                                      Floyd C. Wilson

2.                                      Tucker S. Bridwell

3.                                      James W. Christmas

4.                                      Thomas R. Fuller

5.                                      Kevin E. Godwin

6.                                      David S. Hunt

7.                                      James L. Irish, III

8.                                      David B. Miller

9.                                      Daniel A. Rioux

10.                               Stephen P. Smiley

11.                               Mark A. Welsh IV

12.                               Michael A. Vlasic

 

Officers

 

1.                                      Stephen W. Herod

2.                                      Mark J. Mize

3.                                      Larry L. Helm

4.                                      Charles E. Cusack III

5.                                      Tina S. Obut

6.                                      David S. Elkouri

7.                                      Leah R. Kasparek

8.                                      Joseph S. Rinando III

9.                                      David W. Tippett

10.                               Scott M. Zuehlke

11.                               Richard DiMichele

 

Sch. III-1

--------------------------------------------------------------------------------


 

Annex A-1

 

FORM OF OPINION OF ISSUER’S COUNSEL

 

1.              The Company and each of its Subsidiaries is a corporation,
limited liability company or partnership, as applicable, validly existing under
the laws of the state of its incorporation, with corporate, limited liability
company or partnership power and authority, as applicable to own its properties
and conduct its business as described in the Pricing Disclosure Package.

 

2.              Based solely on certificates of public officials, each of the
Company and its Subsidiaries was duly qualified or licensed to do business and
is in good standing as a foreign corporation, limited liability company or
partnership, as applicable, in each jurisdiction listed in Schedule       with
respect to it as of the respective dates specified in such Schedule.

 

3.              The Company has an authorized capital stock as set forth in the
Pricing Disclosure Package and the Prospectus.

 

4.              The Underwriting Agreement has been duly executed and delivered
by the Company.

 

5.              The Certificate of Designation has been duly authorized and
executed by the Company.

 

6.              The Company has the corporate power and authority to execute and
deliver the Underwriting Agreement and the Certificate of Designation and has
taken all corporate actions necessary to authorize the execution, delivery and
performance of its obligations thereunder.

 

7.              The Preferred Stock has been duly authorized and, when issued,
delivered and paid for in accordance with the terms of the Underwriting
Agreement and the Certificate of Designation, will be validly issued, fully paid
and non-assessable, will conform in all material respects to the description of
the Preferred Stock contained in the Pricing Disclosure Package and the
Prospectus and will not have been issued in violation of or subject to any
preemptive or similar right under the Company’s certificate of incorporation or
bylaws or under the Delaware General Corporation Law (the “DGCL”).

 

8.              The shares of common stock issuable upon conversion of the
Preferred Stock (the “Underlying Securities”) have been duly authorized and,
when issued upon conversion of the Preferred Stock in accordance with the terms
of the Certificate of Designation, will be validly issued, fully paid and
non-assessable, and the issuance of the Underlying Securities will not be
subject to any preemptive or similar rights under the Company’s certificate of
incorporation or bylaws or under the DGCL; and the Underlying Securities conform
in all material respects to the descriptions thereof in the Pricing Disclosure
Package and the Prospectus.

 

9.              No consent, approval, authorization, order, registration,
filing, qualification, license or permit of or with any court or governmental
agency or regulatory body having jurisdiction over the Company is required for
the execution, delivery and performance by

 

Annex A-1-1

--------------------------------------------------------------------------------


 

the Company of the Underwriting Agreement and the Certificate of Designation,
the issuance and sale of the Preferred Stock being delivered on the Closing
Date, the issuance of the Underlying Securities upon the conversion of the
Preferred Stock or the consummation of the transactions contemplated in the
Underwriting Agreement, except for the registration under the Securities Act and
the Exchange Act of the Shares, and such consents, approvals, authorizations,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase and distribution of the Shares by
the Underwriters (as to which such counsel need express no opinion).

 

10.  The execution and delivery by the Company of the Underwriting Agreement and
the Certificate of Designation do not, and the performance by it of its
obligations under the Underwriting Agreement and Certificate of Designation will
not:

 

a.     violate its certificate of incorporation or bylaws;

 

b.     breach or result in a default or the creation of any lien under any
agreement or instrument listed in Schedule       (the “Applicable Contracts”) or
any order, writ, judgment, injunction, decree, determination or award listed in
Schedule      ; or

 

c.     result in a violation by the Company of any Applicable Laws, the DGCL or
the registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”).

 

11.  The Company is not, and as a result of the transactions contemplated by the
Underwriting Agreement will not be, required to register as an investment
company under the In-vestment Company Act of 1940, as amended.

 

12.  The statements set forth under the heading “Description of capital stock”
and “Description of convertible preferred stock” in the Pricing Disclosure
Package and the Prospectus insofar as such statements purport to summarize the
terms of the Common Stock and the Preferred Stock (including the Shares),
constitute accurate summaries of such terms in all material respects.

 

13.  The statements set forth under the headings “Certain considerations for
ERISA and other U.S. employee benefit plans” and “Certain U.S. federal income
tax considerations”, in the Preliminary Prospectus and the Prospectus, in each
case insofar as such statements purport to constitute summaries of the terms of
statutes, rules, regulations or documents, accurately summarize such statutes,
rules, regulations and documents in all material respects.

 

14.  The Registration Statement became effective under the Securities Act as of
the date it was filed with the SEC, and the Preliminary Prospectus was filed
with the SEC pursuant to pursuant to Rule 424(b)(5) on June 13, 2013.  Based
solely on a telephone call approximately at         today with a representative
of the SEC, no stop order suspending the effectiveness of the Registration
Statement has been issued and, no proceedings for that purpose have been
instituted by the SEC.

 

Annex A-1-2

--------------------------------------------------------------------------------


 

15.  The Registration Statement, as of its effective date, the Pricing
Disclosure Package, as of its date and the Applicable Time, and the Prospectus
as of its date and the date hereof, complied and comply as to form in all
material respects with the requirements of Form S-3 under the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder except
that we express no opinion in this paragraph with respect to (i) the validity,
completeness or truthfulness of the matters discussed therein, or (ii) the
financial statements and related notes and schedules and other financial data,
accounting data, information or assessments of or reports on the effectiveness
of internal control over financial reporting, oil and gas reserves, prospects,
production data, or statistical data derived from such financial, oil and gas
reserves, prospects or production data included therein or omitted therefrom.

 

Such counsel shall also furnish to the Underwriters a written statement,
addressed to the Underwriters and dated the Closing Date, in form and substance
satisfactory to the Underwriters, to the effect that such counsel reviewed the
Pricing Disclosure Package and the Prospectus and participated in conferences
with officers and other representatives of the Company, representatives of the
Underwriters and counsel for the Underwriters, and representatives of the
independent public accountants and independent reserve engineers for the Company
at which the contents of the Pricing Disclosure Package and the Prospectus and
related matters were discussed.  The purpose of such counsel’s professional
engagement was not to establish or confirm factual matters set forth in Pricing
Disclosure Package or the Prospectus, and such counsel has not undertaken to
verify independently any of such factual matters.  Moreover, many of the
determinations required to be made in the preparation of the Pricing Disclosure
Package and the Prospectus involve matters of a non-legal nature.  Subject to
the foregoing, such counsel confirms to you, on the basis of the information
such counsel gained in the course of performing the services referred to above,
nothing came to such counsel’s attention that caused it to believe that:

 

(a)          the Registration Statement, as of its most recent effective date,
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading;

 

(b)           the Pricing Disclosure Package, as of 9:00 A.M. Eastern time on
June 13, 2013 contained any untrue statement of a material fact or omitted to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or

 

(c)           the Prospectus, as of its date and as of the date this opinion,
contained or contains any untrue statement of a material fact or omitted or
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

 

provided that such counsel does not assume any responsibility for the accuracy,
completeness or fairness of the statements contained in the Registration
Statement, the Pricing Disclosure Package or the Prospectus (except as otherwise
specifically stated in paragraphs 13, 14 and 15), and such counsel does not
express any belief with respect to the financial statements and related notes
and schedules and other financial data, accounting data, information or
assessments of or

 

Annex A-1-3

--------------------------------------------------------------------------------


 

reports on the effectiveness of internal control over financial reporting, oil
and gas reserves or prospects, production data or related geological data, or
related statistical data derived from such financial, oil and gas reserves,
prospects, production data or geological data, contained in or omitted from the
Registration Statement, the Pricing Disclosure Package and the Prospectus.

 

Annex A-1-4

--------------------------------------------------------------------------------


 

Annex A-2

 

FORM OF GENERAL COUNSEL’S OPINION

 

1.             To my knowledge, all of the issued shares of capital stock or
other equity interests of each Subsidiary have been duly authorized and validly
issued, are fully paid and non-assessable and are owned directly or indirectly
by the Company, free and clear of all liens, encumbrances, equities or claims,
except for such liens, encumbrances, equities or claims (i) as described in the
Prospectus and the Preliminary Prospectus or (ii) as could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect (as defined
in the Underwriting Agreement).

 

2.             To my knowledge, there are no legal or governmental proceedings
pending or threatened to which the Company or any of its Subsidiaries is a party
or of which any property or assets of the Company or any of its Subsidiaries is
the subject that could reasonably be expected to have a Material Adverse Effect
or could reasonably be expected to have a Material Adverse Effect on the
Company’s performance of the Underwriting Agreement or the consummation by the
Company of the transactions contemplated therein.

 

Annex A-2-1

--------------------------------------------------------------------------------


 

Annex B

 

ISSUER FREE WRITING PROSPECTUSES

 

Annex B-1

--------------------------------------------------------------------------------


 

Annex C

 

PRICING TERM SHEET

 

[See Attached]

 

Annex C-1

--------------------------------------------------------------------------------


 

PRICING TERM SHEET
Dated as of June 13, 2013

 

 

HALCÓN RESOURCES CORPORATION

 

5.75% Series A Cumulative Perpetual Convertible Preferred Stock

 

The information in this pricing term sheet relates only to the offering (the
“Offering”) of the 5.75% Series A Cumulative Perpetual Convertible Preferred
Stock and should be read together with the preliminary prospectus supplement
dated June 12, 2013 (including the documents incorporated by reference therein
and the base prospectus in respect thereof) relating to the Offering (the
“Preliminary Prospectus Supplement”) and supersedes the information in the
Preliminary Prospectus Supplement to the extent inconsistent with the
information in the Preliminary Prospectus Supplement.  In all other respects,
this term sheet is qualified in its entirety by reference to the Preliminary
Prospectus Supplement.  Terms used herein but not defined herein shall have the
respective meanings as set forth in the Preliminary Prospectus Supplement. All
references to dollar amounts are references to U.S. dollars.

 

Issuer:

 

Halcón Resources Corporation, a Delaware corporation

 

 

 

Title of Securities:

 

5.75% Series A Cumulative Perpetual Convertible Preferred Stock, $0.0001 par
value (the “convertible preferred stock”)

 

 

 

Shares Offered:

 

300,000 shares of convertible preferred stock

 

 

 

Underwriters’ Option to Purchase Additional Shares of Convertible Preferred
Stock:

 

Up to 45,000 shares of convertible preferred stock, solely to cover
over-allotments.

 

 

 

Trade Date:

 

June 13, 2013

 

 

 

Settlement Date:

 

June 18, 2013

 

 

 

Liquidation Preference:

 

$1,000 per share of convertible preferred stock, plus accumulated but unpaid
dividends

 

 

 

Public Offering Price:

 

$1,000 per share of convertible preferred stock, plus accumulated dividends, if
any, from June 18, 2013

 

 

 

Maturity Date:

 

The convertible preferred stock has no maturity date and will remain outstanding
unless converted by the holders or mandatorily converted by the Issuer.

 

 

 

Joint Book-Running Managers:

 

J.P. Morgan Securities LLC

Barclays Capital Inc.

 

 

 

Joint Lead Managers:

 

Wells Fargo Securities, LLC
Goldman, Sachs & Co.

BMO Capital Markets Corp.

 

 

 

Co-Managers:

 

Capital One Southcoast, Inc.

Comerica Securities, Inc.

Credit Agricole Securities (USA) LLC

Credit Suisse Securities (USA) LLC

Deutsche Bank Securities Inc.

ING Financial Markets LLC

KeyBanc Capital Markets Inc.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Natixis Securities Americas LLC

RBC Capital Markets, LLC

RBS Securities Inc.

Scotia Capital (USA) Inc.

 

--------------------------------------------------------------------------------


 

 

 

SunTrust Robinson Humphrey, Inc.                                              

 

 

 

CUSIP/ISIN:

 

40537Q407 / US40537Q4073

 

 

 

Common Stock:

 

The Issuer’s common stock is listed on the New York Stock Exchange (the “NYSE”)
under the symbol “HK.”

 

 

 

Dividends:

 

Holders of convertible preferred stock are entitled to receive, when, as and if
declared by the Issuer’s board of directors, cumulative dividends at the rate of
5.75% per annum (the “dividend rate”) on the $1,000 liquidation preference per
share of the convertible preferred stock, payable quarterly in arrears on each
dividend payment date.  Dividends may be paid in cash or, where freely
transferable by any non-affiliate recipient thereof, in common stock of the
Issuer or a combination thereof as set forth in the Preliminary Prospectus
Supplement.

 

 

 

Dividend Payment Dates:

 

March 1, June 1, September 1 and December 1, commencing on September 1, 2013

 

 

 

Dividend Record Dates:

 

February 15, May 15, August 15 or November 15, as the case may be, immediately
preceding the relevant dividend payment date

 

 

 

NYSE Closing Sale Price of the Issuer’s Common Stock on June 12, 2013:

 

$5.13 per share of the Issuer’s common stock

 

 

 

Conversion Premium:

 

Approximately 20% above the NYSE closing sale price of the Issuer’s common stock
on June 12, 2013

 

 

 

Initial Conversion Rate:

 

162.4431 shares of the Issuer’s common stock per share of convertible preferred
stock

 

 

 

Initial Conversion Price:

 

Approximately $6.16 per share of the Issuer’s common stock

 

 

 

Use of Proceeds:

 

The Issuer expects to receive net proceeds from the Offering of approximately
$291 million (or $334 million if the underwriters exercise their over-allotment
option in full), after deducting the underwriters’ discounts and estimated
offering expenses.

 

The Issuer intends to use the net proceeds from the Offering to repay a portion
of the outstanding borrowings under its revolving credit facility.

 

 

 

Mandatory Conversion:

 

As described in the Preliminary Prospectus Supplement, at any time on or after
June 6, 2018, the Issuer may give notice of its election to cause all
outstanding shares of the convertible preferred stock to be automatically
converted into shares of its common stock, if (among other conditions specified
in the Preliminary Prospectus Supplement) the “closing sale price” (as defined
in the Preliminary Prospectus Supplement) of the Issuer’s common stock equals or
exceeds 150% of the conversion price then in effect for at least 20 “trading
days” (as defined in the Preliminary Prospectus Supplement) (whether or not
consecutive) in a period of 30 consecutive trading days, including the last
trading day of such 30 trading day period, ending on, and including, the trading
day immediately preceding the business day on which the Issuer issues a press
release announcing the mandatory conversion of the convertible preferred stock,
in which case each holder will receive, for each share of convertible preferred
stock being converted, a number of shares of the Issuer’s common stock equal to
the conversion rate.

 

 

 

Make-Whole Premium Upon a Fundamental Change:

 

If the Issuer undergoes a “fundamental change” (as defined in the Preliminary
Prospectus Supplement) and a holder converts its convertible preferred stock at
any time during the period beginning at the open of business on the trading day
immediately following the effective date of such fundamental change and ending
at the close of business on the 30th trading day immediately following such
effective date, the holder will receive, for each share of convertible preferred
stock surrendered

 

2

--------------------------------------------------------------------------------


 

 

 

for conversion, the greater of:

 

·                  a number of shares of the Issuer’s common stock equal to the
sum of (i) the conversion rate and (ii) the “make-whole premium,” if any, as
calculated and described below and under “Description of convertible preferred
stock— Determination of the make-whole premium” in the Preliminary Prospectus
Supplement; and

 

·                  a number of shares of the Issuer’s common stock equal to the
conversion rate which will be increased to equal (i) the sum of the $1,000
liquidation preference plus all accumulated and unpaid dividends to, but
excluding, the settlement date (as defined in the Preliminary Prospectus
Supplement) for such conversion, divided by (ii) the average of the closing sale
prices of the Issuer’s common stock for the five consecutive trading days ending
on the third business day prior to such settlement date. Notwithstanding the
foregoing, the conversion rate as adjusted as described in this bullet will not
exceed 292.3977 shares of common stock per share of convertible preferred stock
(subject to adjustment in the same manner as the conversion rate as described in
the Preliminary Prospectus Supplement), which is equal to the $1,000 liquidation
preference, divided by 66 2/3% of the closing sale price of the Issuer’s common
stock on June 12, 2013.

 

See “Description of convertible preferred stock—Special rights upon a
fundamental change” and “Description of convertible preferred
stock—Determination of the make-whole premium” in the Preliminary Prospectus
Supplement.

 

 

 

Determination of the Make-Whole Premium:

 

The following table sets forth the number of additional shares of the Issuer’s
common stock per share of convertible preferred stock that is converted
following the effective date of a fundamental change and prior to the “special
rights end date” (as defined in the Preliminary Prospectus Supplement) as
described in the Preliminary Prospectus Supplement, based on the “effective
date” and the “stock price” (each as defined in the Preliminary Prospectus
Supplement) paid (or deemed to be paid) per share of the Issuer’s common stock
in such fundamental change:

 

 

 

Stock Price(1)

 

Effective Date

 

$5.13

 

$6.16

 

$7.00

 

$8.00

 

$9.23

 

$10.00

 

$12.00

 

$14.00

 

$16.00

 

$18.00

 

$20.00

 

$25.00

 

June 18, 2013

 

32.4886

 

25.6606

 

20.0186

 

15.1540

 

10.9201

 

8.9454

 

5.3330

 

3.1165

 

1.7210

 

0.8377

 

0.2900

 

0.0000

 

June 6, 2014

 

32.4886

 

24.2450

 

18.7585

 

14.0724

 

10.0325

 

8.1656

 

4.7869

 

2.7425

 

1.4729

 

0.6781

 

0.1927

 

0.0000

 

June 6, 2015

 

32.4886

 

22.5384

 

17.1872

 

12.6859

 

8.8722

 

7.1388

 

4.0626

 

2.2501

 

1.1502

 

0.4784

 

0.0874

 

0.0000

 

June 6, 2016

 

32.4886

 

20.6300

 

15.3098

 

10.9436

 

7.3572

 

5.7809

 

3.1002

 

1.6120

 

0.7499

 

0.2459

 

0.0006

 

0.0000

 

June 6, 2017

 

32.4886

 

18.5867

 

13.0081

 

8.5205

 

5.0664

 

3.6795

 

1.6268

 

0.7045

 

0.2405

 

0.0177

 

0.0000

 

0.0000

 

June 6, 2018 and thereafter

 

32.4886

 

17.2396

 

10.7585

 

4.9380

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

--------------------------------------------------------------------------------

(1)  The stock prices set forth in the table above will be adjusted as of any
date on which the conversion rate is adjusted. The adjusted stock prices will be
equal to the stock prices immediately prior to such adjustment, multiplied by a
fraction, the numerator of which is the conversion rate immediately prior to the
adjustment giving rise to the stock price adjustment and the denominator of
which is the conversion rate as so adjusted. The number of additional shares in
the table above will be adjusted in the same manner and at the same time as the
conversion rate as set forth under “Description of convertible preferred
stock—Conversion rate adjustments” in the Preliminary Prospectus Supplement.

 

The exact stock price and effective date may not be set forth on the table, in
which case:

 

·            if the stock price is between two stock prices on the table or the
effective date is between two effective dates on the table, the number of
additional shares will be determined by a straight-line interpolation between
the number of additional shares set forth for the higher and lower stock prices
or the earlier and later effective dates, as applicable, based on a 365-day
year;

 

3

--------------------------------------------------------------------------------


 

·            if the stock price is in excess of $25.00 per share (subject to
adjustment in the same manner as the stock prices), no additional shares will be
added to the conversion rate; and

 

·            if the stock price is less than $5.13 per share (subject to
adjustment in the same manner as the stock prices), no additional shares will be
added to the conversion rate.

 

--------------------------------------------------------------------------------

 

This communication is intended for the sole use of the person to whom it is
provided by the sender.

 

The Issuer has filed a registration statement (including a prospectus dated
May 16, 2013 and the Preliminary Prospectus Supplement dated June 12, 2013) with
the Securities and Exchange Commission, or SEC, for the Offering to which this
communication relates.  Before you invest, you should read the Preliminary
Prospectus Supplement, the accompanying prospectus and the other documents the
Issuer has filed with the SEC for more complete information about the Issuer and
the Offering.  You may get these documents for free by visiting EDGAR on the SEC
web site at www.sec.gov.  Alternatively, the Issuer or any underwriter or dealer
participating in the Offering will arrange to send you the Preliminary
Prospectus Supplement and accompanying prospectus if you request them by
contacting:

 

J.P. Morgan Securities LLC by mail at J.P. Morgan Securities LLC, c/o Broadridge
Financial Solutions, 1155 Long Island Avenue, Edgewood, New York 11717, Attn:
Prospectus Department, or by phone at 1-866-803-9204; or Barclays Capital Inc.
by mail at Barclays Capital Inc. c/o Broadridge Financial Solutions, 1155 Long
Island Avenue, Edgewood, New York 11717, by phone at 1-888-603-5847 or by e-mail
at Barclaysprospectus@broadridge.com.

 

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

 

4

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF LOCK-UP AGREEMENT

 

June 13, 2013

 

J.P. MORGAN SECURITIES LLC

BARCLAYS CAPITAL, INC.

 

As Representatives of

the several Underwriters listed in

Schedule I to the Underwriting

Agreement referred to below

 

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, NY 10179

 

Re:          Halcón Resources Corporation

 

Ladies and Gentlemen:

 

The undersigned understands that you, as Representatives of the several
Underwriters, propose to enter into an Underwriting Agreement (the “Underwriting
Agreement”) with Halcón Resources Corporation, a Delaware corporation (the
“Company”), providing for the public offering (the “Public Offering”) by the
several Underwriters named in Schedule I to the Underwriting Agreement (the
“Underwriters”), of up to 345,000 shares of Series A Cumulative Perpetual
Convertible Preferred Stock of the Company (the “Securities”). Capitalized terms
used herein and not otherwise defined shall have the meanings set forth in the
Underwriting Agreement.

 

In consideration of the Underwriters’ agreement to purchase and make the Public
Offering of the Securities, and for other good and valuable consideration
receipt of which is hereby acknowledged, the undersigned hereby agrees that,
without the prior written consent of J.P. Morgan Securities LLC and Barclays
Capital, Inc., on behalf of the Underwriters, the undersigned will not, during
the period ending 60 days after the date of the prospectus relating to the
Public Offering (the “Prospectus”), (1) offer, pledge, sell, contract to sell,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase, or otherwise transfer or
dispose of, directly or indirectly, any shares of Common Stock, $0.0001 per
share par value, of the Company (the “Common Stock”) or any securities
convertible into or exercisable or exchangeable for Common Stock (including
without limitation, Common Stock or such other securities which may be deemed to
be beneficially owned by the undersigned in accordance with the rules and
regulations of the Securities and Exchange Commission and securities which may
be issued upon exercise of a stock option or warrant), or publicly disclose the
intention to make any offer, sale, pledge or disposition, (2) enter into any
swap or other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Common Stock or such other securities, whether
any such transaction described in clause (1) or (2) above is to be settled by
delivery of Common Stock or such other securities,

 

Exhibit A-1

--------------------------------------------------------------------------------


 

in cash or otherwise or (3) make any demand for or exercise any right with
respect to the registration of any shares of Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock without the
prior written consent of the Representatives, in each case other than transfers
of shares of Common Stock as a bona fide gift or gifts; provided that each donee
shall execute and deliver to the Representatives a lock-up letter in the form of
this paragraph.

 

J.P. Morgan Securities LLC and Barclays Capital, Inc., on behalf of the
Underwriters, agrees that, at least three business days before the effective
date of any release or waiver of the foregoing restrictions in connection with a
transfer of shares of Common Stock, J.P. Morgan Securities LLC and Barclays
Capital, Inc., on behalf of the Underwriters, will notify the Company of the
impending release or waiver.  The provisions of this paragraph will not apply if
(a) the release or waiver is effected solely to permit a transfer not for
consideration and (b) the transferee has agreed in writing to be bound by the
same terms described in this letter to the extent and for the duration that such
terms remain in effect at the time of the transfer.

 

Notwithstanding the foregoing, if (1) during the last 17 days of the 60-day
restricted period, the Company issues an earnings release or material news or a
material event relating to the Company occurs; or (2) prior to the expiration of
the 60-day restricted period, the Company announces that it will release
earnings results during the 16-day period beginning on the last day of the
60-day period, the restrictions imposed by this Letter Agreement shall continue
to apply until the expiration of the 18-day period beginning on the issuance of
the earnings release or the occurrence of the material news or material event.

 

In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Letter Agreement.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Letter Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

 

The undersigned understands that, if the Underwriting Agreement does not become
effective, or if the Underwriting Agreement (other than the provisions thereof
which survive termination) shall terminate or be terminated prior to payment for
and delivery of the Common Stock to be sold thereunder, the undersigned shall be
released from all obligations under this Letter Agreement.  The undersigned
understands that the Underwriters are entering into the Underwriting Agreement
and proceeding with the Public Offering in reliance upon this Letter Agreement.

 

This Letter Agreement and any claim, controversy or dispute arising under or
related to this Letter Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of laws principles thereof.

 

[Signature Page Follows]

 

Exhibit A-2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

[NAME OF STOCKHOLDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit A-3

--------------------------------------------------------------------------------